EXHIBIT 10.3

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

among

THE DAVEY TREE EXPERT COMPANY,

as Borrower,

VARIOUS LENDING INSTITUTIONS,

as Banks,

KEYBANK NATIONAL ASSOCIATION,

as Lead Arranger, Syndication Agent and Administrative Agent

and

NATIONAL CITY BANK,

Documentation Agent

 

--------------------------------------------------------------------------------

Dated as of
November 8, 2002
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

   

Page

     

ARTICLE I

DEFINITIONS

1

ARTICLE II

AMOUNT AND TERMS OF CREDIT

12

          SECTION 2.1

AMOUNT AND NATURE OF CREDIT

12

          SECTION 2.2

CONDITIONS TO LOANS AND LETTERS OF CREDIT

15

          SECTION 2.3

PAYMENT ON NOTES, ETC

16

          SECTION 2.4

PREPAYMENT

16

          SECTION 2.5

COMMITMENT AND OTHER FEES; REDUCTION OF COMMITMENT

17

          SECTION 2.6

COMPUTATION OF INTEREST AND FEES; DEFAULT RATE

17

          SECTION 2.7

MANDATORY PAYMENT

18

          SECTION 2.8

EXTENSION OF COMMITMENT

18

ARTICLE III

ADDITIONAL PROVISIONS RELATING TO LIBOR LOANS; INCREASED CAPITAL; TAXES

18

          SECTION 3.1

RESERVES OR DEPOSIT REQUIREMENTS, ETC

18

          SECTION 3.2

TAX LAW, ETC

19

          SECTION 3.3

EURODOLLAR DEPOSITS UNAVAILABLE OR INTEREST RATE UNASCERTAINABLE

19

          SECTION 3.4

INDEMNITY

20

          SECTION 3.5

CHANGES IN LAW RENDERING LIBOR LOANS UNLAWFUL

20

          SECTION 3.6

FUNDING

20

          SECTION 3.7

CAPITAL ADEQUACY

20

ARTICLE IV

CONDITIONS PRECEDENT

21

          SECTION 4.1

NOTES

21

          SECTION 4.2

GUARANTIES OF PAYMENT OF DEBT

21

          SECTION 4.3

OFFICER'S CERTIFICATE, RESOLUTIONS, ORGANIZATIONAL DOCUMENTS

21

          SECTION 4.4

LEGAL OPINION

22

          SECTION 4.5

GOOD STANDING CERTIFICATES

22

          SECTION 4.6

CLOSING AND LEGAL FEES

22

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

   

Page

     

          SECTION 4.7

LIEN SEARCHES

22

          SECTION 4.8

EXISTING CREDIT AGREEMENT

22

          SECTION 4.9

NO MATERIAL ADVERSE CHANGE

22

          SECTION 4.10

MISCELLANEOUS

22

ARTICLE V

COVENANTS

22

          SECTION 5.1

INSURANCE

22

          SECTION 5.2

MONEY OBLIGATIONS

23

          SECTION 5.3

FINANCIAL STATEMENTS

23

          SECTION 5.4

FINANCIAL RECORDS

23

          SECTION 5.5

FRANCHISES

24

          SECTION 5.6

ERISA COMPLIANCE

24

          SECTION 5.7

FINANCIAL COVENANTS

24

          SECTION 5.8

BORROWING

25

          SECTION 5.9

LIENS

26

          SECTION 5.10

REGULATIONS U and X

26

          SECTION 5.11

INVESTMENTS AND LOANS

27

          SECTION 5.12

MERGER AND SALE OF ASSETS

28

          SECTION 5.13

ACQUISITIONS

28

          SECTION 5.14

NOTICE

29

          SECTION 5.15

ENVIRONMENTAL COMPLIANCE

29

          SECTION 5.16

AFFILIATE TRANSACTIONS

29

          SECTION 5.17

USE OF PROCEEDS

29

          SECTION 5.18

CORPORATE NAMES

29

          SECTION 5.19

MANAGEMENT AGREEMENTS

30

          SECTION 5.20

SUBSIDIARY GUARANTIES

30

ARTICLE VI

REPRESENTATIONS AND  WARRANTIES

30

          SECTION 6.1

CORPORATE EXISTENCE; SUBSIDIARIES; FOREIGN QUALIFICATION

30

          SECTION 6.2

CORPORATE AUTHORITY

30

          SECTION 6.3

COMPLIANCE WITH LAWS

31

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

   

Page

     

          SECTION 6.4

LITIGATION AND ADMINISTRATIVE PROCEEDINGS

31

          SECTION 6.5

TITLE TO ASSETS

31

          SECTION 6.6

LIENS AND SECURITY INTERESTS

31

          SECTION 6.7

TAX RETURNS

31

          SECTION 6.8

ENVIRONMENTAL LAWS

32

          SECTION 6.9

CONTINUED BUSINESS

32

          SECTION 6.10

EMPLOYEE BENEFITS PLANS

32

          SECTION 6.11

CONSENTS OR APPROVALS

33

          SECTION 6.12

SOLVENCY

33

          SECTION 6.13

FINANCIAL STATEMENTS

33

          SECTION 6.14

REGULATIONS

33

          SECTION 6.15

INTELLECTUAL PROPERTY

34

          SECTION 6.16

INSURANCE

34

          SECTION 6.17

ACCURATE AND COMPLETE STATEMENTS

34

          SECTION 6.18

DEFAULTS

34

ARTICLE VII

EVENTS OF DEFAULT

34

          SECTION 7.1

PAYMENTS

34

          SECTION 7.2

SPECIAL COVENANTS

34

          SECTION 7.3

OTHER COVENANTS

34

          SECTION 7.4

REPRESENTATIONS AND WARRANTIES

34

          SECTION 7.5

CROSS DEFAULT

35

          SECTION 7.6

ERISA DEFAULT

35

          SECTION 7.7

CHANGE IN CONTROL

35

          SECTION 7.8

MONEY JUDGMENT

35

          SECTION 7.9

MATERIAL ADVERSE CHANGE

35

          SECTION 7.10

VALIDITY OF LOAN DOCUMENTS

35

          SECTION 7.11

SOLVENCY

35

ARTICLE VIII

REMEDIES UPON DEFAULT

36

          SECTION 8.1

OPTIONAL DEFAULTS

36

          SECTION 8.2

AUTOMATIC DEFAULTS

36

iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)

   

Page

     

          SECTION 8.3

LETTERS OF CREDIT

36

          SECTION 8.4

OFFSETS

37

          SECTION 8.5

EQUALIZATION PROVISION

37

ARTICLE IX

THE AGENT

38

          SECTION 9.1

APPOINTMENT AND AUTHORIZATION

38

          SECTION 9.2

NOTE HOLDERS

38

          SECTION 9.3

CONSULTATION WITH COUNSEL

38

          SECTION 9.4

DOCUMENTS

38

          SECTION 9.5

AGENT AND AFFILIATES

38

          SECTION 9.6

KNOWLEDGE OF DEFAULT

38

          SECTION 9.7

ACTION BY AGENT

38

          SECTION 9.8

NOTICES, DEFAULT, ETC

39

          SECTION 9.9

INDEMNIFICATION OF AGENT

39

          SECTION 9.10

SUCCESSOR AGENT

39

ARTICLE X

MISCELLANEOUS

39

          SECTION 10.1

BANKS' INDEPENDENT INVESTIGATION

39

          SECTION 10.2

NO WAIVER; CUMULATIVE REMEDIES

40

          SECTION 10.3

AMENDMENTS, CONSENTS

40

          SECTION 10.4

NOTICES

40

          SECTION 10.5

COSTS, EXPENSES AND TAXES

41

          SECTION 10.6

INDEMNIFICATION

41

          SECTION 10.7

OBLIGATIONS SEVERAL; NO FIDUCIARY OBLIGATIONS

41

          SECTION 10.8

EXECUTION IN COUNTERPARTS

41

          SECTION 10.9

BINDING EFFECT; BORROWER'S ASSIGNMENT

42

          SECTION 10.10

ASSIGNMENTS

42

          SECTION 10.11

PARTICIPATIONS

44

          SECTION 10.12

DESIGNATION

44

          SECTION 10.13

SEVERABILITY OF PROVISIONS; CAPTIONS; ATTACHMENTS

45

iv

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)

   

Page

     

          SECTION 10.14

INVESTMENT PURPOSE

46

          SECTION 10.15

ENTIRE AGREEMENT

46

          SECTION 10.16

GOVERNING LAW; SUBMISSION TO JURISDICTION

46

          SECTION 10.17

LEGAL REPRESENTATION OF PARTIES

46

          SECTION 10.18

JURY TRIAL WAIVER

47

 

v

--------------------------------------------------------------------------------

 

 

This CREDIT AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this "Agreement") is made effective as of the 8th day of
November, 2002, among:

 

     (i)       THE DAVEY TREE EXPERT COMPANY, an Ohio corporation ("Borrower");

 

     (ii)      the lending institutions named in Schedule 1 hereto
(collectively, "Banks" and,
                individually, "Bank");

 

     (iii)     KEYBANK NATIONAL ASSOCIATION, as Lead Arranger, Syndication Agent
and
               Administrative Agent for the Banks under this Agreement
("Agent"); and


     (iv)     NATIONAL CITY BANK, as Documentation Agent.


WITNESSETH:

 

WHEREAS, Borrower and the Banks desire to contract for the establishment of
credits in the aggregate principal amounts hereinafter set forth, to be made
available to Borrower upon the terms and subject to the conditions hereinafter
set forth;

 

NOW, THEREFORE, it is mutually agreed as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

"Acquisition" shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person, or any business or
division of any Person, (b) the acquisition of in excess of fifty percent (50%)
of the stock (or other equity interest) of any Person, or (c) the acquisition of
another Person (other than a Company) by a merger or consolidation or any other
combination with such Person.

 

"Advantage" shall mean any payment (whether made voluntarily or involuntarily,
by offset of any deposit or other indebtedness or otherwise) received by any
Bank in respect of the Debt, if such payment results in that Bank having less
than its pro rata share of the Debt then outstanding, than was the case
immediately before such payment.

 

"Affiliate" shall mean any Person, directly or indirectly, controlling,
controlled by or under common control with a Company and "control" (including
the correlative meanings, the terms "controlling", "controlled by" and "under
common control with") shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Company, whether through the ownership of voting securities, by contract or
otherwise.

1

--------------------------------------------------------------------------------

 

 

"Agent Fee Letter" shall mean the Agent Fee Letter, dated as of the date hereof,
between Borrower and Agent, as the same may from time to time be amended,
restated or otherwise modified.

 

"Applicable Commitment Fee Rate" shall mean:

 

     (a)     for the period from the Closing Date through November 30, 2002,
thirty (30) basis points; and

 

     (b)     commencing with the financial statements for the fiscal quarter
ending September 30, 2002, the
               number of basis points set forth in the following matrix, based
upon the result of the
               computation of the Leverage Ratio, shall be used to establish the
number of basis points that will
               go into effect on December 1, 2002 and thereafter:

 

Leverage Ratio

Applicable       Commitment Fee Rate           

Greater than or equal to 2.50 to 1.00
 

45            

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
 

35            

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
 

30            

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
 

25            

Less than 1.00 to 1.00

20            

 

Changes to the Applicable Commitment Fee Rate shall be effective on the first
day of the month following the date upon which Agent received, or, if earlier,
Agent should have received, pursuant to Section 5.3 (a) or (b) hereof, the
financial statements of the Companies.  The above matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of the
Banks to charge the Default Rate, or the rights and remedies of Agent and the
Banks pursuant to Articles VII and VIII hereof.

 

"Applicable LIBOR Margin" shall mean:

 

     (c)     for the period from the Closing Date through November 30, 2002, one
hundred fifty (150) basis
               points; and

 

     (d)     commencing with the financial statements for the fiscal quarter
ending September 30, 2002, the
               number of basis points set forth in the following matrix, based
upon the result of the
               computation of the Leverage Ratio, shall be used to establish the
number of basis points that will
               go into effect on December 1, 2002 and thereafter:

2

--------------------------------------------------------------------------------

 

 

Leverage Ratio

Applicable LIBOR
Margin

Greater than or equal to 2.50 to 1.00
 

200            

Greater than or equal to 2.00 to 1.00 but less than
2.50 to 1.00
 

175            

Greater than or equal to 1.50 to 1.00 but less than
2.00 to 1.00
 

150            

Greater than or equal to 1.00 to 1.00 but less than
1.50 to 1.00
 

125            

Less than 1.00 to 1.00

100            

 

Changes to the Applicable LIBOR Margin shall be effective on the first day of
the month following the date upon which Agent received, or, if earlier, Agent
should have received, pursuant to Section 5.3 (a) or (b) hereof, the financial
statements of the Companies. The above matrix does not modify or waive, in any
respect, the requirements of Section 5.7 hereof, the rights of the Banks to
charge the Default Rate, or the rights and remedies of Agent and the Banks
pursuant to Articles VII and VIII hereof.

 

"Assignment Agreement" shall mean an Assignment and Acceptance Agreement in the
form of the attached Exhibit D.

 

"Balance Sheet Leverage Ratio" shall mean, as of any date, on a Consolidated
basis and in accordance with GAAP, the ratio of (a) Funded Indebtedness to
(b) Total Capitalization, as of such date.

 

"Base Rate" shall mean a rate per annum equal to the greater of (a) the Prime
Rate or (b) one-half of one percent (1/2%) in excess of the Federal Funds
Effective Rate.  Any change in the Base Rate shall be effective immediately from
and after such change in the Base Rate.

 

"Base Rate Loan" shall mean a Loan described in Section 2.1 hereof on which
Borrower shall pay interest at a rate based on the Base Rate.

 

"Business Day" shall mean a day of the year on which banks are not required or
authorized to close in Cleveland, Ohio, and, if the applicable Business Day
relates to any LIBOR Loan, on which dealings are carried on in the London
interbank eurodollar market.

 

"Change in Control" shall mean (a) the acquisition, or, if earlier, the
shareholder or director approval of the acquisition, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person or group (within the meaning of Rule 13d-3 of the
SEC under the Securities Exchange Act of 1934, as then in effect), of shares
representing more than thirty-three percent (33%) of the aggregate ordinary
Voting Power represented by the issued and outstanding capital stock of
Borrower; (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Borrower by Persons who were neither
(i) nominated by the board of directors of Borrower nor (ii) appointed by
directors so nominated; or (c) the approval by the shareholders or directors of
Borrower of a plan of complete liquidation of Borrower or an agreement or
agreements for the sale or disposition by Borrower of all or substantially all
of Borrower's assets.

3

--------------------------------------------------------------------------------

 

 

"Closing Date" shall mean the effective date of this Agreement.

 

"Closing Fee Letter" shall mean the Closing Fee Letter, dated as of the date
hereof, from Borrower to the Banks.

 

"Code" shall mean the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.

 

"Commitment" shall mean the obligation hereunder of the Banks to make Loans
pursuant to the Revolving Credit Commitments and to participate in the issuance
of Letters of Credit up to the Total Commitment Amount during the Commitment
Period.

 

"Commitment Percentage" shall mean, for each Bank, the percentage set forth
opposite such Bank's name under the column headed "Commitment Percentage" as
described in Schedule 1 hereto.

 

"Commitment Period" shall mean the period from the Closing Date to November 8,
2005, or such earlier date on which the Commitment shall have been terminated
pursuant to Article VIII hereof.

 

"Company" shall mean Borrower or a Subsidiary.

 

"Companies" shall mean Borrower and all Subsidiaries.

 

"Compliance Certificate" shall mean a certificate, substantially in the form of
the attached Exhibit C.

 

"Consolidated" shall mean the resultant consolidation of the financial
statements of Borrower and its Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof.

 

"Consolidated Depreciation and Amortization Charges" shall mean, for any period,
the aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.

 

"Consolidated EBIT" shall mean, for any period, on a Consolidated basis and in
accordance with GAAP, Consolidated Net Earnings for such period (exclusive of
nonrecurring noncash gains or losses recorded in accordance with SFAS 133,
Accounting for Derivatives) plus the aggregate amounts deducted in determining
such Consolidated Net Earnings in respect of (a) income taxes, and (b)
Consolidated Interest Expense.

4

--------------------------------------------------------------------------------

 

 

"Consolidated EBITDA" shall mean, for any period, on a Consolidated basis and in
accordance with GAAP, Consolidated EBIT, plus Consolidated Depreciation and
Amortization Charges.

 

"Consolidated Interest Expense" shall mean, for any period, interest expense of
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.

 

"Consolidated Net Earnings" shall mean, for any period, the net income (loss) of
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.

 

"Consolidated Net Worth" shall mean, at any date, the Consolidated stockholders'
equity of Borrower, determined as of such date in accordance with GAAP.

 

"Controlled Group" shall mean a Company and each Person required to be
aggregated with a Company under Code Sections 414(b), (c), (m) or (o).

 

"Davey ESOT" shall mean, collectively, the Davey 401KSOP and ESOP.

 

"Debt" shall mean, collectively, all Indebtedness incurred by Borrower to the
Banks pursuant to this Agreement and includes the principal of and interest on
all Notes and each extension, renewal or refinancing thereof in whole or in
part, the commitment fees, other fees and any prepayment fees and other amounts
payable hereunder.

 

"Default" shall mean an event or condition that constitutes, or with the lapse
of any applicable grace period or the giving of notice or both would constitute,
an Event of Default and that has not been waived by the Required Banks (or all
of the Banks, as the case may be) in writing.

 

"Default Rate" shall mean a rate per annum equal to two percent (2%) in excess
of the Base Rate from time to time in effect.

 

"Derived LIBOR Rate" shall mean a rate per annum equal to the sum of the
Applicable LIBOR Margin (from time to time in effect) plus the LIBOR Rate.

 

"Environmental Laws" shall mean all provisions of law, statutes, ordinances,
rules, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, awards and standards promulgated by the government of the United States
of America or by any state or municipality thereof or by any court, agency,
instrumentality, regulatory authority or commission of any of the foregoing
concerning health, safety and protection of, or regulation of the discharge of
substances into, the environment.

 

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.

 

"ERISA Event" shall mean (a) the existence of any condition or event with
respect to an ERISA Plan that presents a risk of the imposition of an excise tax
or any other liability on a Company or of the imposition of a Lien on the assets
of a Company; (b) a Controlled Group member has engaged in a non-exempt
"prohibited transaction" (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in liability
to a Company; (c) a Controlled Group member has applied for a waiver from the
minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
401(a)(29) or ERISA Section 307; (d) a Reportable Event has occurred with
respect to any Pension Plan as to which notice is required to be provided to the
PBGC; (e) a Controlled Group member has withdrawn from a Multiemployer Plan in a
"complete withdrawal" or a "partial withdrawal" (as such terms are defined in
ERISA Sections 4203 and 4205, respectively); (f) a Multiemployer Plan is in or
is likely to be in reorganization under ERISA Section 4241; (g) an ERISA Plan
(and any related trust) that is intended to be qualified under Code Sections 401
and 501 fails to be so qualified or any "cash or deferred arrangement" under any
such ERISA Plan fails to meet the requirements of Code Section 401(k); (h) the
PBGC takes any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or a Controlled Group member takes steps to terminate
a Pension Plan; (i) a Controlled Group member or an ERISA Plan fails to satisfy
any requirements of law applicable to an ERISA Plan; (j) a claim, action, suit,
audit or investigation is pending or threatened with respect to an ERISA Plan,
other than a routine claim for benefits or an audit initiated by Borrower; or
(k) a Controlled Group member incurs or is expected to incur any liability for
post-retirement benefits under any Welfare Plan, other than as required by ERISA
Section 601, et. seq. or Code Section 4980B.

5

--------------------------------------------------------------------------------

 

 

"ERISA Plan" shall mean an "employee benefit plan" (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

 

"Eurocurrency Reserve Percentage" shall mean, for any Interest Period in respect
of any LIBOR Loan, as of any date of determination, the aggregate of the then
stated maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves), expressed as a decimal, applicable to such Interest
Period (if more than one such percentage is applicable, the daily average of
such percentages for those days in such Interest Period during which any such
percentage shall be so applicable) by the Board of Governors of the Federal
Reserve System, any successor thereto, or any other banking authority, domestic
or foreign, to which a Bank may be subject in respect to eurocurrency funding
(currently referred to as "Eurocurrency Liabilities" in Regulation D of the
Federal Reserve Board) or in respect of any other category of liabilities
including deposits by reference to which the interest rate on LIBOR Loans is
determined or any category of extension of credit or other assets that include
the LIBOR Loans.  For purposes hereof, such reserve requirements shall include,
without limitation, those imposed under Regulation D of the Federal Reserve
Board and the LIBOR Loans shall be deemed to constitute Eurocurrency Liabilities
subject to such reserve requirements without benefit of credits for proration,
exceptions or offsets that may be available from time to time to any Bank under
said Regulation D.

 

"Event of Default" shall mean an event or condition that constitutes an event of
default as defined in Article VII hereof.

 

"Federal Funds Effective Rate" shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the "Federal Funds Effective
Rate" as of the Closing Date.

6

--------------------------------------------------------------------------------

 

 

"Financial Officer" shall mean any of the following officers: the Chairman,
President, Chief Executive Officer, Chief Financial Officer, Treasurer and
Corporate Controller.

 

"Foreign Subsidiary" shall mean a Subsidiary that is organized outside of the
United States.

 

"Funded Indebtedness" shall mean all Indebtedness for borrowed money and
capitalized leases, including, but not limited to, current, long-term and
Subordinated Indebtedness (other than unsecured Subordinated Indebtedness
incurred pursuant to Section 5.8(e) hereof) and Synthetic Lease Indebtedness, if
any; provided, however, that (a) any Synthetic Lease Indebtedness that is fully
cash collateralized pursuant to documentation satisfactory to Agent and the
Required Banks shall not be deemed to be Funded Indebtedness and (b) the
following shall not be deemed to be "funded": (i) reimbursement obligations
(contingent or otherwise) under any letter of credit, so long as such
obligations remain solely contingent obligations, (ii) obligations with respect
to any Hedge Agreement, so long as such obligations remain solely contingent
obligations, and (iii) self-insurance liabilities incurred pursuant to Section
5.8(b) hereof.

 

"GAAP" shall mean generally accepted accounting principles from time to time in
effect in the United States of America, applied on a consistent basis.

 

"Guarantor" shall mean a Person that pledges its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
agrees conditionally or otherwise to make any purchase, loan or investment in
order thereby to enable another to prevent or correct a default of any kind.

 

"Guarantor of Payment" shall mean each of the Companies set forth on Schedule 2
hereof, that are each executing and delivering a Guaranty of Payment, or any
other Person that shall deliver a Guaranty of Payment to Agent subsequent to the
Closing Date.

 

"Guaranty of Payment" shall mean each of the Guaranties of Payment of Debt
executed and delivered on or after the Closing Date in connection herewith by
the Guarantors of Payment, as the same may from time to time be amended,
restated or otherwise modified.

 

"Hedge Agreement" shall mean any hedge agreement, interest rate swap, cap,
collar or floor agreement, or other interest rate management device entered into
by Borrower with Agent or any of the Banks in connection with the Debt.

 

"Indebtedness" shall mean, for any Company (excluding in all cases trade
payables payable in the ordinary course of business by such Company), without
duplication, (a) all obligations to repay borrowed money, direct or indirect,
incurred, assumed, or guaranteed, (b) all obligations for the deferred purchase
price of capital assets, (c) all obligations under conditional sales or other
title retention agreements, (d) all obligations (contingent or otherwise) under
any letter of credit, banker's acceptance, currency swap agreement, interest
rate swap, cap, collar or floor agreement or other interest rate management
device, (e) all Synthetic Lease Indebtedness, (f) all lease obligations that
have been or should be capitalized on the books of such Company in accordance
with GAAP, (g) all obligations of such Company with respect to asset
securitization financing programs to the extent that there is recourse against
such Company or such Company is liable (contingent or otherwise) under any such
program, (h) all obligations to advance funds to, or to purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person, (i) any other transaction (including forward sale or
purchase agreements) having the commercial effect of a borrowing of money
entered into by such Company to finance its operations or capital requirements
and (j) all guarantees of any of the foregoing Indebtedness by any Company.

7

--------------------------------------------------------------------------------

 

 

"Interest Adjustment Date" shall mean the last day of each Interest Period.

 

"Interest Period" shall mean, with respect to any LIBOR Loan, the period
commencing on the date such LIBOR Loan is made and ending on the last day of
such period, as selected by Borrower pursuant to the provisions hereof, and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of such period, as selected
by Borrower pursuant to the provisions hereof.  The duration of each Interest
Period for any LIBOR Loan shall be one (1) month, two (2) months, three (3)
months, or six (6) months, in each case as Borrower may select upon notice, as
set forth in Section 2.2 hereof, provided that: (a) if Borrower fails to so
select the duration of any Interest Period, Borrower shall be deemed to have
converted such LIBOR Loan to a Base Rate Loan at the end of the then current
Interest Period; and (b) Borrower may not select any Interest Period for a LIBOR
Loan that ends after any date when principal is due on such LIBOR Loan.

 

"Letter of Credit" shall mean any standby letter of credit that shall be issued
by Agent for the benefit of Borrower or a Guarantor of Payment, including
amendments thereto, if any, and shall have an expiration date no later than the
earlier of  (a) one (1) year after its date of issuance or (b) thirty (30) days
prior to the last day of the Commitment Period.

 

"Letter of Credit Commitment" shall mean the commitment of Agent, on behalf of
the Banks, to issue Letters of Credit in an aggregate outstanding face amount of
up to Thirty Million Dollars ($30,000,000), during the Commitment Period, on the
terms and conditions set forth in Section 2.1B hereof.

 

"Letter of Credit Exposure" shall mean the sum of (a) the aggregate undrawn face
amount of all issued and outstanding Letters of Credit, and (b) the aggregate of
the draws made on Letters of Credit that have not been reimbursed by Borrower or
converted to a Revolving Loan pursuant to Section 2.1B hereof.

 

"Leverage Ratio" shall mean, at any time, on a Consolidated basis and in
accordance with GAAP, the ratio of (a) Funded Indebtedness (based upon the
financial statements of Borrower for the most recently completed fiscal quarter)
to (b) Consolidated EBITDA (based upon the financial statements of Borrower for
the most recently completed four (4) fiscal quarters).

8

--------------------------------------------------------------------------------

 

 

"LIBOR Loan" shall mean a Loan described in Section 2.1 hereof on which Borrower
shall pay interest at a rate based upon the LIBOR Rate.

 

"LIBOR Rate" shall mean, for any Interest Period with respect to a LIBOR Loan,
the quotient (rounded upwards, if necessary, to the nearest one sixteenth of one
percent (1/16th of 1%)) of: (a) the per annum rate of interest, determined by
Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) as of approximately 11:00 A.M. (London time)
two (2) Business Days prior to the beginning of such Interest Period pertaining
to such LIBOR Loan, as provided by Telerate Service, Bloomberg's or Reuters (or
any other similar company or service that provides rate quotations comparable to
those currently provided by such companies) as the rate in the London interbank
market for dollar deposits in immediately available funds with a maturity
comparable to such Interest Period, divided by (b) a number equal to 1.00 minus
the Eurocurrency Reserve Percentage.  In the event that such rate quotation is
not available for any reason, then the rate (for purposes of clause (a) hereof)
shall be the rate, determined by Agent as of approximately 11:00 A.M. (London
time) two (2) Business Days prior to the beginning of such Interest Period
pertaining to such LIBOR Loan, to be the average (rounded upwards, if necessary,
to the nearest one sixteenth of one percent (1/16th of 1%)) of the per annum
rates at which dollar deposits in immediately available funds in an amount
comparable to such LIBOR Loan and with a maturity comparable to such Interest
Period are offered to the prime banks by leading banks in the London interbank
market.  The LIBOR Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurocurrency Reserve Percentage.

 

"Lien" shall mean any mortgage, security interest, lien (statutory or other),
charge, encumbrance on, pledge or deposit of, or conditional sale or other title
retention agreement and any capitalized leases with respect to any property
(real or personal) or asset.

 

"Loan" or "Loans" shall mean the credit extended to Borrower by the Banks in
accordance with Section 2.1A hereof.

 

"Loan Documents" shall mean this Agreement, each of the Notes, each of the
Guaranties of Payment, all documentation relating to each Letter of Credit and
any other documents relating to any of the foregoing, as any of the foregoing
may from time to time be amended, restated or otherwise modified or replaced.

 

"Material Adverse Effect" shall mean a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) or prospects
of Borrower or any Guarantor of Payment, or (b) the validity or enforceability
of this Agreement or any of the other Loan Documents or the rights and remedies
of Agent or the Banks hereunder or thereunder.

 

"Material Indebtedness Agreement" means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing any Indebtedness of any Company in excess of the
aggregate amount of $1,000,000.

 

"Moody's" shall mean Moody's Investors Service, Inc., or any successor to such
company.

9

--------------------------------------------------------------------------------

 

 

"Multiemployer Plan" shall mean a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.

 

"Note" shall mean any Revolving Credit Note, or any other note delivered
pursuant to this Agreement.

 

"Notice of Loan" shall mean a Notice of Loan in the form of the attached
Exhibit B.

 

"Obligor" shall mean (a) a Person whose credit or any of whose property is
pledged to the payment of the Debt and includes, without limitation, any
Guarantor, and (b) any signatory to a Related Writing.

 

"Organizational Documents" shall mean, with respect to any Person (other than an
individual), such Person's Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and any amendments to any of the foregoing.

 

"PBGC" shall mean the Pension Benefit Guaranty Corporation, or its successor.

 

"Pension Plan" shall mean an ERISA Plan that is a "pension plan" (within the
meaning of ERISA Section 3(2)).

 

"Person" shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
institution, trust, estate, government or other agency or political subdivision
thereof or any other entity.

 

"Prime Rate" shall mean the interest rate established from time to time by Agent
as Agent's prime rate, whether or not such rate is publicly announced; the Prime
Rate may not be the lowest interest rate charged by Agent for commercial or
other extensions of credit.  Each change in the Prime Rate shall be effective
immediately from and after such change.

 

"Related Writing" shall mean each Loan Document and any other assignment,
mortgage, security agreement, guaranty agreement, subordination agreement,
financial statement, audit report, certificate or other writing furnished by
Borrower, any Subsidiary or any Obligor, or any of their respective officers, to
the Banks pursuant to or otherwise in connection with this Agreement.

 

"Reportable Event" shall mean a reportable event as that term is defined in
Title IV of ERISA, except actions of general applicability by the Secretary of
Labor under Section 110 of such Act.

 

"Required Banks" shall mean (a) so long as there are more than two Banks, at
least three of the Banks, and (b) the holders of at least sixty-six and
two-thirds percent (66-2/3%) of the Total Commitment Amount, or, if there is any
borrowing hereunder, the holders of at least sixty-six and two-thirds percent
(66-2/3%) of the aggregate amount outstanding under the Notes.

 

"Revolving Credit Commitment" shall mean the obligation hereunder of each Bank,
during the Commitment Period, to participate in the making of Revolving Loans
and the issuance of Letters of Credit, up to the  aggregate  amount set forth
opposite such Bank's name under the column headed "Revolving Credit Commitment
Amount" as set forth on Schedule 1 hereof (or such lesser amount as shall be
determined pursuant to Section 2.5 hereof).

10

--------------------------------------------------------------------------------

 

 

"Revolving Credit Exposure" shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans outstanding, and (b) the
Letter of Credit Exposure.

 

"Revolving Credit Note" shall mean any Revolving Credit Note executed and
delivered pursuant to Section 2.1A hereof.

 

"Revolving Loan" shall mean a Loan granted to Borrower by the Banks in
accordance with Section 2.1A hereof.

 

"SEC" shall mean the United States Securities and Exchange Commission.

 

"Standard & Poor's" shall mean Standard & Poor's Ratings Group, a division of
McGraw-Hill, Inc., or any successor to such company.

 

"Subordinated", as applied to Indebtedness, shall mean that the Indebtedness has
been subordinated (by written terms or written agreement being, in either case,
in form and substance satisfactory to Agent and the Required Banks) in favor of
the prior payment in full of the Debt.

 

"Subsidiary" of Borrower or any of its Subsidiaries shall mean (a) a corporation
more than fifty percent (50%) of the Voting Power of which is owned, directly or
indirectly, by Borrower or by one or more other subsidiaries of Borrower or by
Borrower and one or more subsidiaries of Borrower, (b) a partnership or limited
liability company of which Borrower, one or more other subsidiaries of Borrower
or Borrower and one or more subsidiaries of Borrower, directly or indirectly, is
a general partner or managing member, as the case may be, or otherwise has the
power to direct the policies, management and affairs thereof, or (c) any other
Person (other than a corporation) in which Borrower, one or more other
subsidiaries of Borrower or Borrower and one or more subsidiaries of Borrower,
directly or indirectly, has at least a majority ownership interest or the power
to direct the policies, management and affairs thereof.

 

"Synthetic Lease" shall mean any lease entered into by any Company that is
treated as a lease for accounting purposes but that is intended by the parties
to be treated as a financing transaction for income tax, property law and/or
bankruptcy purposes, and in respect of which transaction any Synthetic Lease
Indebtedness is issued or incurred.

 

"Synthetic Lease Indebtedness" shall mean the aggregate principal amount of (and
capitalized interest on) all Indebtedness incurred or issued in connection with
any Synthetic Lease that is secured, supported or serviced, directly or
indirectly, by any payments made by any Company.

 

"Total Capitalization" shall mean the sum of (a) Funded Indebtedness plus
(b) Consolidated Net Worth.

 

"Total Commitment Amount" shall mean the principal amount of Ninety Million
Dollars ($90,000,000) (or such lesser amount as shall be determined pursuant to
Section 2.5 hereof).

11

--------------------------------------------------------------------------------

 

 

"Unaffiliated Equity Offering" shall mean any public or private equity offering
by a Company to any Person, other than (a) an individual who is an employee of a
Company or related to an individual who is an employee of such Company, or
(b) any Person that is a shareholder of such Company on the Closing Date.

 

"Voting Power" shall mean, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.

 

"Welfare Plan" shall mean an ERISA Plan that is a "welfare plan" within the
meaning of ERISA Section 3 (l).

 

Any accounting term not specifically defined in this Article I shall have the
meaning ascribed thereto by GAAP.

 

The foregoing definitions shall be applicable to the singular and plurals of the
foregoing defined terms.

 




ARTICLE II

AMOUNT AND TERMS OF CREDIT

 

SECTION 2.1     AMOUNT AND NATURE OF CREDIT.  Subject to the terms and
conditions of this Agreement, each Bank will participate to the extent
hereinafter provided in making Loans to Borrower, and issuing Letters of Credit
at the request of Borrower, in such aggregate amount as Borrower shall request
pursuant to the Commitment; provided, however, that in no event shall the
aggregate principal amount of all Loans and Letters of Credit outstanding under
this Agreement be in excess of the Total Commitment Amount.

 

Each Bank, for itself and not one for any other, agrees to participate in Loans
made and Letters of Credit issued hereunder during the Commitment Period on such
basis that (a) immediately after the completion of any borrowing by Borrower or
issuance of a Letter of Credit hereunder, the aggregate principal amount then
outstanding on the Notes issued to such Bank, when combined with such Bank's pro
rata share of the Letter of Credit Exposure, shall not be in excess of the
Revolving Credit Commitment for such Bank, and (b) such aggregate principal
amount outstanding on the Notes issued to such Bank shall represent that
percentage of the aggregate principal amount then outstanding on all Notes
(including the Notes held by such Bank) that is such Bank's Commitment
Percentage.

 

Each borrowing from the Banks hereunder shall be made pro rata according to the
Banks' respective Commitment Percentages. The Loans may be made as Revolving
Loans, and Letters of Credit may be issued, as follows:

12

--------------------------------------------------------------------------------

 

 

A.     Revolving Loans.

 

Subject to the terms and conditions of this Agreement, during the Commitment
Period, the Banks shall make a Revolving Loan or Revolving Loans to Borrower in
such amount or amounts as Borrower may from time to time request, but not
exceeding in aggregate principal amount at any time outstanding hereunder the
Total Commitment Amount, when such Revolving Loans are combined with the Letter
of Credit Exposure.  Borrower shall have the option, subject to the terms and
conditions set forth herein, to borrow Revolving Loans, maturing on the last day
of the Commitment Period, by means of any combination of (a) Base Rate Loans or
(b) LIBOR Loans.


Borrower shall pay interest on the unpaid principal amount of Base Rate Loans
outstanding from time to time from the date thereof until paid at the Base Rate
from time to time in effect.  Interest on such Base Rate Loans shall be payable,
commencing December 31, 2002, and on the last day of each succeeding March,
June, September and December thereafter and at the maturity thereof.

 

Borrower shall pay interest on the unpaid principal amount of each LIBOR Loan
outstanding from time to time, from the date thereof until paid, at the Derived
LIBOR Rate, fixed in advance for each Interest Period (but subject to changes in
the Applicable LIBOR Margin) as herein provided for each such Interest Period. 
Interest on such LIBOR Loans shall be payable on each Interest Adjustment Date
with respect to an Interest Period (provided that if an Interest Period exceeds
three (3) months, the interest must be paid every three (3) months, commencing
three (3) months from the beginning of such Interest Period).

 

At the request of Borrower to Agent, subject to the notice and other provisions
of Section 2.2 hereof, the Banks shall convert Base Rate Loans to LIBOR Loans at
any time and shall convert LIBOR Loans to Base Rate Loans on any Interest
Adjustment Date.

 

The obligation of Borrower to repay the Base Rate Loans and LIBOR Loans made by
each Bank and to pay interest thereon shall be evidenced by a Revolving Credit
Note of Borrower in the form of Exhibit A hereto, payable to the order of such
Bank in the principal amount of its Revolving Credit Commitment, or, if less,
the aggregate unpaid principal amount of Revolving Loans made hereunder by such
Bank. Subject to the provisions of this Agreement, Borrower shall be entitled
under this Section 2.1A to borrow funds, repay the same in whole or in part and
re-borrow hereunder at any time and from time to time during the Commitment
Period.

 

B.     Letters of Credit.

 

Subject to the terms and conditions of this Agreement, during the Commitment
Period, Agent shall, in the name of KeyBank National Association, but only as
Agent for the Banks, issue such Letters of Credit for the account of Borrower or
any Guarantor of Payment, as Borrower may from time to time request.  Borrower
shall not request any Letter of Credit (and Agent shall not be obligated to
issue any Letter of Credit) if, after giving effect thereto, (a) the Letter of
Credit Exposure would exceed the Letter of Credit Commitment or (b) the
Revolving Credit Exposure would exceed the Total Commitment Amount.  The
issuance of each Letter of Credit shall confer upon each Bank the benefits and
liabilities of a participation consisting of an undivided pro rata interest in
the Letter of Credit to the extent of such Bank's Commitment Percentage.

13

--------------------------------------------------------------------------------

 

 

Each request for a Letter of Credit shall be delivered to Agent not later than
11:00 A.M. (Cleveland, Ohio time) three (3) Business Days prior to the day upon
which the Letter of Credit is to be issued.  Each such request shall be in a
form acceptable to Agent and specify the face amount thereof, the account party,
the beneficiary, the intended date of issuance, the expiry date thereof, and the
nature of the transaction to be supported thereby.  Concurrently with each such
request, Borrower, and any Guarantor of Payment for whose benefit the Letter of
Credit is to be issued, shall execute and deliver to Agent an appropriate
application and agreement, being in the standard form of Agent for such letters
of credit, as amended to conform to the provisions of this Agreement if required
by Agent.  Agent shall give each Bank notice of each such request for a Letter
of Credit.

 

In respect of each Letter of Credit and the drafts thereunder, if any, whether
issued for the account of Borrower or a Guarantor of Payment, Borrower agrees
(a) to pay to Agent, for the pro rata benefit of the Banks, a non-refundable
commission based upon the face amount of the Letter of Credit, which shall be
paid quarterly in arrears at a rate per annum equal to the Applicable LIBOR
Margin (in effect on the date such Letter of Credit is issued or renewed) times
the face amount of such Letter of Credit during such fiscal quarter; (b) to pay
to Agent, for its own account as issuing bank, a fronting fee based upon the
face amount of the Letter of Credit, which shall be paid on each date that such
Letter of Credit is issued or renewed, at a rate per annum equal to ten (10)
basis points times the face amount of such Letter of Credit; and (c) to pay to
Agent, for its sole account, such other issuance, amendment, negotiation, draw,
acceptance, telex, courier, postage and similar transactional fees as are
generally charged by Agent under its fee schedule as in effect from time to
time.

 

Whenever a Letter of Credit is drawn, Borrower shall immediately reimburse Agent
for the amount drawn.  In the event that the amount drawn is not reimbursed by
Borrower within one (1) Business Day of the drawing of such Letter of Credit, at
the sole option of Agent, Borrower shall be deemed to have requested a Revolving
Loan, subject to the provisions of Section 2.1A, in the amount drawn.  Such
Revolving Loan shall be evidenced by the Revolving Credit Notes.  Each Bank
agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever.  Each Bank acknowledges and agrees that its
obligation to make a Revolving Loan pursuant to Section 2.1A when required by
this Section 2.1B is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that its payment to Agent, for
the account of Agent, of the proceeds of such Revolving Loan shall be made
without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not such Bank's Revolving Credit Commitment
shall have been reduced or terminated.  Borrower irrevocably authorizes and
instructs Agent to apply the proceeds of any borrowing pursuant to this
paragraph to reimburse, in full, Agent for the amount drawn on such Letter of
Credit. Each such Revolving Loan shall be deemed to be a Base Rate Loan unless
otherwise requested by and available to Borrower hereunder.  Each Bank is hereby
authorized to record on its records relating to its Revolving Credit Note such
Bank's pro rata share of the amounts paid and not reimbursed on the Letters of
Credit.

14

--------------------------------------------------------------------------------

 

 

SECTION 2.2     CONDITIONS TO LOANS AND LETTERS OF CREDIT.  The obligation of
the Banks to make a Loan, convert a LIBOR Loan or Base Rate Loan or continue a
LIBOR Loan and of Agent to issue any Letter of Credit is conditioned, in the
case of each borrowing, conversion or continuation of a Loan or issuance of a
Letter of Credit hereunder, upon:

 

     (a)     all conditions precedent as listed in Article IV hereof shall have
been satisfied;

 

     (b)     with respect to Base Rate Loans, receipt by Agent of a Notice of
Loan, such notice to be
               received by 2:00 P.M. (Cleveland, Ohio time) on the proposed date
of borrowing or conversion,
               and, with respect to LIBOR Loans, by 2:00 P.M. (Cleveland, Ohio
time) three (3) Business Days
               prior to the proposed date of borrowing, conversion or
continuation.  Agent shall notify each
               Bank of the date, amount and initial Interest Period (if
applicable) promptly upon the receipt of
               such notice, and, in any event, by 2:00 P.M. (Cleveland, Ohio
time) on the date such notice is
               received.  On the date such Loan is to be made, each Bank shall
provide Agent, not later than
               3:00 P.M. (Cleveland, Ohio time), with the amount in federal or
other immediately available
               funds, required of it;

 

     (c)     with respect to Letters of Credit, satisfaction of the notice
provisions set forth in Section 2.1B
               hereof;

 

     (d)     Borrower's request for (i) a Base Rate Loan shall be in an amount
of not less than One Hundred
               Thousand Dollars ($100,000), increased by increments of Fifty
Thousand Dollars ($50,000), and
               (ii) a LIBOR Loan shall be in an amount of not less than One
Million Dollars ($1,000,000),
               increased by increments of One Million Dollars ($1,000,000);

 

     (e)     the fact that no Default or Event of Default shall then exist or
immediately after the making,
              conversion or continuation of the Loan or issuance of the Letter
of Credit would exist; and

 

     (f)     the fact that each of the representations and warranties contained
in Article VI hereof shall be
              true and correct with the same force and effect as if made on and
as of the date of the making,
              conversion, or continuation of such Loan, or the issuance of the
Letter of Credit, except to the
              extent that any thereof expressly relate to an earlier date.

 

At no time shall Borrower request that LIBOR Loans be outstanding for more than
ten (10) different Interest Periods at any time.

 

Each request by Borrower for the making of a Loan, conversion of a LIBOR Loan or
Base Rate Loan or continuation of a LIBOR Loan, or for the issuance of a Letter
of Credit hereunder shall be deemed to be a representation and warranty by
Borrower as of the date of such request as to the facts specified in (e) and (f)
above.

 

Each request for a LIBOR Loan shall be irrevocable and binding on Borrower and
Borrower shall indemnify Agent and the Banks against any loss or expense
incurred by Agent or the Banks as a result of any failure by Borrower to
consummate such transaction including, without limitation, any loss (including
loss of anticipated profits) or expense incurred by reason of liquidation or
re-employment of deposits or other funds acquired by the Banks to fund such
LIBOR Loan.  A certificate as to the amount of such loss or expense submitted by
the Banks to Borrower shall be conclusive and binding for all purposes, absent
manifest error.

15

--------------------------------------------------------------------------------

 

 

SECTION 2.3     PAYMENT ON NOTES, ETC.  All payments of principal, interest and
commitment and other fees shall be made to Agent in immediately available funds
for the account of the Banks. Agent, within one (1) Business Day, shall
distribute to each Bank its ratable share of the amount of principal, interest,
and commitment and other fees received by it for the account of such Bank.  Each
Bank shall record (a) any principal, interest or other payment, and (b) the
principal amount of the Base Rate Loans and LIBOR Loans and all prepayments
thereof and the applicable dates with respect thereto, by such method as such
Bank may generally employ; provided, however, that failure to make any such
entry shall in no way detract from Borrower's obligations under each Note.  The
aggregate unpaid amount of Loans set forth on the records of Agent shall be
rebuttably presumptive evidence of the principal and interest owing and unpaid
on each Note.  Whenever any payment to be made hereunder, including, without
limitation, any payment to be made on any Note, shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Note; provided,
however, that, with respect to any LIBOR Loan, if the next succeeding Business
Day falls in the succeeding calendar month, such payment shall be made on the
preceding Business Day and the relevant Interest Period shall be adjusted
accordingly.

 

SECTION 2.4     PREPAYMENT.  Borrower shall have the right at any time or from
time to time to prepay, on a pro rata basis for all of the Banks, all or any
part of the principal amount of the Notes then outstanding, as designated by
Borrower, plus interest accrued on the amount so prepaid to the date of such
prepayment.  Borrower shall give Agent notice of prepayment of any Base Rate
Loan by not later than 2:00 P.M. (Cleveland, Ohio time) on the Business Day such
prepayment is to be made and notice of the prepayment of any LIBOR Loan not
later than 2:00 P.M. (Cleveland, Ohio time) three (3) Business Days before the
Business Day on which such prepayment is to be made.  Prepayments of Base Rate
Loans shall be without any premium or penalty, other than any prepayment fees,
penalties or other charges that may be contained in any Hedge Agreement.

 

In any case of prepayment of a LIBOR Loan, Borrower agrees that if the
reinvestment rate, as quoted by the money desk of Agent ("Reinvestment Rate"),
shall be lower than the LIBOR Rate applicable to the LIBOR Loan that is intended
to be prepaid (hereinafter, "Last LIBOR"), then Borrower shall, upon written
notice by Agent, promptly pay to Agent, for the benefit of the Banks, in
immediately available funds, a prepayment fee equal to the product of (a) a rate
(the "Prepayment Rate") that shall be equal to the difference between the Last
LIBOR and the Reinvestment Rate, times (b) the principal amount of the LIBOR
Loan that is to be prepaid, times (c) (i) the number of days remaining in the
Interest Period of the LIBOR Loan that is to be prepaid divided by (ii) three
hundred sixty (360).  In addition, Borrower shall immediately pay directly to
Agent, for the account of the Banks, the amount of any additional costs or
expenses (including, without limitation, cost of telex, wires, or cables)
incurred by Agent or the Banks in connection with the prepayment, upon
Borrower's receipt of a written statement from Agent.  Each prepayment of a
LIBOR Loan shall be in the aggregate principal sum of not less than One Million
Dollars ($1,000,000), except in the case of a mandatory prepayment pursuant to
Section 2.7 or Article III hereof.

 

16

--------------------------------------------------------------------------------

 

 

SECTION 2.5     COMMITMENT AND OTHER FEES; REDUCTION OF COMMITMENT.

 

     (a)     Borrower shall pay to Agent, for the ratable account of the Banks,
as a consideration for the
               Commitment, a commitment fee from the date hereof to and
including the last day of the
               Commitment Period, payable quarterly, equal to (a) the Applicable
Commitment Fee Rate in
               effect on the payment date, times (b) (i) the Total Commitment
Amount minus (ii) the average
               daily Revolving Credit Exposure during such quarter. The
commitment fee shall be payable in
               arrears, on December 31, 2002 and on the last day of each
succeeding March, June, September
               and December thereafter, and on the last day of the Commitment
Period.

 

     (b)     Borrower shall pay to Agent, for its sole benefit, the agent fees
agreed to by Agent and Borrower
               from time to time.

 

     (c)     Borrower may at any time or from time to time permanently reduce in
whole or ratably (for all of
               the Banks) in part the Commitment of the Banks hereunder to an
amount not less than the then
               existing Revolving Credit Exposure, by giving notice to Agent not
fewer than three (3) Business
               Days in advance of the proposed date of such reduction, provided
that any such partial reduction
               shall be in an aggregate amount for all of the Banks of not less
than Five Million Dollars
               ($5,000,000), increased by increments of One Million Dollars
($1,000,000). Agent shall
               promptly notify each Bank of the date of each such reduction and
such Bank's proportionate
               share thereof.  After each such reduction, the commitment fees
payable hereunder shall be
               calculated upon the Total Commitment Amount as so reduced.  If
Borrower reduces in whole
               the Commitment of the Banks, on the effective date of such
reduction (Borrower having prepaid
               in full the unpaid principal balance, if any, of the Notes,
together with all interest and
               commitment and other fees accrued and unpaid, and provided that
no issued and outstanding
               Letters of Credit shall exist), all of the Notes shall be
delivered to Agent marked "Canceled" and
               Agent shall redeliver such Notes to Borrower. Any partial
reduction in the Total Commitment
               Amount shall be effective during the remainder of the Commitment
Period.

 

SECTION 2.6     COMPUTATION OF INTEREST AND FEES; DEFAULT RATE.  With the
exception of Base Rate Loans, interest on Loans and commitment and other fees
and charges hereunder shall be computed on the basis of a year having three
hundred sixty (360) days and calculated for the actual number of days elapsed.
With respect to Base Rate Loans, interest shall be computed on the basis of a
year having three hundred sixty-five (365) days or three hundred sixty-six (366)
days, as the case may be, and calculated for the actual number of days elapsed. 
Anything herein to the contrary notwithstanding, if an Event of Default shall
occur hereunder, (a) the principal of each Note and the unpaid interest thereon
shall bear interest, until paid, at the Default Rate; and (b) the fee for the
aggregate undrawn face amount of all issued and outstanding Letters of Credit
shall be increased from the Applicable LIBOR Margin then in effect to three
percent (3%). In no event shall the rate of interest hereunder exceed the
maximum rate allowable by law.

17

--------------------------------------------------------------------------------

 

 

SECTION 2.7     MANDATORY PAYMENT.  If the Revolving Credit Exposure at any time
exceeds the Total Commitment Amount, Borrower shall, as promptly as practicable,
but in no event later than the next Business Day, prepay an aggregate principal
amount of the Revolving Loans sufficient to bring the aggregate outstanding
principal amount of all Revolving Loans and the aggregate undrawn face amount of
all issued and outstanding Letters of Credit within the Commitment of the
Banks.  Any prepayment of a LIBOR Loan pursuant to this Section 2.7 shall be
subject to the prepayment fees set forth in Section 2.4 hereof.

 

SECTION 2.8     EXTENSION OF COMMITMENT.  Upon written request of Borrower
received by Agent contemporaneously with the delivery of Borrower's annual
financial statements pursuant to Section 5.3(b) hereof, commencing with the
financial statements of Borrower for the fiscal year ending December 31, 2003,
Agent and the Banks shall have the option of extending the Commitment Period for
an additional year. Each such extension shall be in the sole discretion of Agent
and the Banks and shall only be approved by Agent and the Banks if approved by
Agent and the Banks in writing. Borrower shall pay all attorneys' fees or other
expenses of Agent in connection with the documentation of any extension, as well
as such other extension and other fees as may be agreed upon between Borrower
and Agent.



ARTICLE III


ADDITIONAL PROVISIONS RELATING TO
LIBOR LOANS; INCREASED CAPITAL; TAXES.

 

SECTION 3.1     RESERVES OR DEPOSIT REQUIREMENTS, ETC.  If, at any time, any
law, treaty or regulation (including, without limitation, Regulation D of the
Board of Governors of the Federal Reserve System) or the interpretation thereof
by any governmental authority charged with the administration thereof or any
central bank or other fiscal, monetary or other authority shall impose (whether
or not having the force of law), modify or deem applicable any reserve and/or
special deposit requirement (other than reserves included in the Eurocurrency
Reserve Percentage, the effect of which is reflected in the interest rate(s) of
the LIBOR Loan(s) in question) against assets held by, or deposits in or for the
amount of any LIBOR Loan by, any Bank, and the result of the foregoing is to
increase the cost (whether by incurring a cost or adding to a cost) to such Bank
of making or maintaining hereunder such LIBOR Loan or to reduce the amount of
principal or interest received by such Bank with respect to such LIBOR Loan,
then, upon demand by such Bank, Borrower shall pay to such Bank from time to
time on Interest Adjustment Dates with respect to such LIBOR Loan, as additional
consideration hereunder, additional amounts sufficient to fully compensate and
indemnify such Bank for such increased cost or reduced amount, assuming (which
assumption such Bank need not corroborate) such additional cost or reduced
amount was allocable to such LIBOR Loan. A certificate as to the increased cost
or reduced amount as a result of any event mentioned in this Section 3.1,
setting forth the calculations therefor, shall be promptly submitted by such
Bank to Borrower and shall, in the absence of manifest error, be conclusive and
binding as to the amount thereof. Notwithstanding any other provision of this
Agreement, after any such demand for compensation by any Bank, Borrower, upon at
least three (3) Business Days' prior written notice to such Bank through Agent,
may prepay any affected LIBOR Loan in full or convert such LIBOR Loan to a Base
Rate Loan regardless of the Interest Period thereof. Any such prepayment or
conversion shall be subject to the prepayment fees set forth in Section 2.4
hereof. Each Bank shall notify Borrower as promptly as practicable (with a copy
thereof delivered to Agent) of the existence of any event that will likely
require the payment by Borrower of any such additional amount under this
Section.

18

--------------------------------------------------------------------------------

 

 

SECTION 3.2     TAX LAW, ETC.  In the event that by reason of any law,
regulation or requirement or in the interpretation thereof by an official
authority, or the imposition of any requirement of any central bank whether or
not having the force of law, any Bank shall, with respect to this Agreement or
any transaction under this Agreement, be subjected to any tax, levy, impost,
charge, fee, duty, deduction or withholding of any kind whatsoever (other than
any tax imposed upon the total net income of such Bank) and if any such measures
or any other similar measure shall result in an increase in the cost to such
Bank of making or maintaining any LIBOR Loan or in a reduction in the amount of
principal, interest or commitment fee receivable by such Bank in respect
thereof, then such Bank shall promptly notify Borrower stating the reasons
therefor. Borrower shall thereafter pay to such Bank, upon demand from time to
time on Interest Adjustment Dates with respect to such LIBOR Loan, as additional
consideration hereunder, such additional amounts as shall fully compensate such
Bank for such increased cost or reduced amount. A certificate as to any such
increased cost or reduced amount, setting forth the calculations therefor, shall
be submitted by such Bank to Borrower and shall, in the absence of manifest
error, be conclusive and binding as to the amount thereof.

 

If any Bank receives such additional consideration from Borrower pursuant to
this Section 3.2, such Bank shall use reasonable efforts to obtain the benefits
of any refund, deduction or credit for any taxes or other amounts on account of
which such additional consideration has been paid and shall reimburse Borrower
to the extent, but only to the extent, that such Bank shall receive a refund of
such taxes or other amounts together with any interest thereon or an effective
net reduction in taxes or other governmental charges (including any taxes
imposed on or measured by the total net income of such Bank) of the United
States or any state or subdivision thereof by virtue of any such deduction or
credit, after first giving effect to all other deductions and credits otherwise
available to such Bank. If, at the time any audit of such Bank's income tax
return is completed, such Bank determines, based on such audit, that it was not
entitled to the full amount of any refund reimbursed to Borrower as aforesaid or
that its net income taxes are not reduced by a credit or deduction for the full
amount of taxes reimbursed to Borrower as aforesaid, Borrower, upon demand of
such Bank, shall promptly pay to such Bank the amount so refunded to which such
Bank was not so entitled, or the amount by which the net income taxes of such
Bank were not so reduced, as the case may be.

 

Notwithstanding any other provision of this Agreement, after any such demand for
compensation by any Bank, Borrower, upon at least three (3) Business Days' prior
written notice to such Bank through Agent, may prepay any affected LIBOR Loan in
full or convert such LIBOR Loan to a Base Rate Loan regardless of the Interest
Period of any thereof. Any such prepayment or conversion shall be subject to the
prepayment fees set forth in Section 2.4 hereof.

 

SECTION 3.3     EURODOLLAR DEPOSITS UNAVAILABLE OR INTEREST RATE
UNASCERTAINABLE.  In respect of any LIBOR Loan, in the event that Agent shall
have determined that dollar deposits of the relevant amount for the relevant
Interest Period for such LIBOR Loan are not available to Agent in the applicable
eurodollar market or that, by reason of circumstances affecting such market,
adequate and reasonable means do not exist for ascertaining the LIBOR Rate
applicable to such Interest Period, as the case may be, Agent shall promptly
give notice of such determination to Borrower and (a) any notice of a new LIBOR
Loan (or conversion of an existing Loan to a LIBOR Loan) previously given by
Borrower and not yet borrowed (or converted, as the case may be) shall be deemed
a notice to make a Base Rate Loan, and (b) Borrower shall be obligated either to
prepay, or to convert to a Base Rate Loan, any outstanding LIBOR Loan on the
last day of the then current Interest Period with respect thereto.

19

--------------------------------------------------------------------------------

 

 

SECTION 3.4     INDEMNITY.  Without prejudice to any other provisions of this
Article III, Borrower hereby agrees to indemnify each Bank against any loss or
expense that such Bank may sustain or incur as a consequence of (a) any default
by Borrower in payment when due of any amount hereunder in respect of any LIBOR
Loan, or (b) the failure by Borrower to consummate the borrowing of any LIBOR
Loan after making a request therefor, including, but not limited to, any loss of
profit, premium or penalty incurred by such Bank in respect of funds borrowed by
it for the purpose of making or maintaining such LIBOR Loan, as determined by
such Bank in the exercise of its sole but reasonable discretion. A certificate
as to any such loss or expense shall be promptly submitted by such Bank to
Borrower and shall, in the absence of manifest error, be conclusive and binding
as to the amount thereof.

 

SECTION 3.5     CHANGES IN LAW RENDERING LIBOR LOANS UNLAWFUL.  If at any time
any new law, treaty or regulation, or any change in any existing law, treaty or
regulation, or any interpretation thereof by any governmental or other
regulatory authority charged with the administration thereof, shall make it
unlawful for any Bank to fund any LIBOR Loan that it is committed to make
hereunder with moneys obtained in the eurodollar market, the commitment of such
Bank to fund such LIBOR Loan shall, upon the happening of such event forthwith
be suspended for the duration of such illegality, and such Bank shall by written
notice to Borrower and Agent declare that its commitment with respect to such
LIBOR Loan has been so suspended and, if and when such illegality ceases to
exist, such suspension shall cease and such Bank shall similarly notify Borrower
and Agent.  If any such change shall make it unlawful for any Bank to continue
in effect the funding in the applicable eurodollar market of any LIBOR Loan
previously made by it hereunder, such Bank shall, upon the happening of such
event, notify Borrower, Agent and the other Banks thereof in writing stating the
reasons therefor, and Borrower shall, on the earlier of (a) the last day of the
then current Interest Period or (b) if required by such law, regulation or
interpretation, on such date as shall be specified in such notice, either
convert such LIBOR Loan to a Base Rate Loan or prepay such LIBOR Loan to the
Banks in full.  Any such prepayment or conversion shall be subject to the
prepayment fees described in Section 2.4 hereof.

 

SECTION 3.6     FUNDING.  Each Bank may, but shall not be required to, make
LIBOR Loans hereunder with funds obtained outside the United States.

 

SECTION 3.7     CAPITAL ADEQUACY.  If any Bank shall have determined, after the
Closing Date, that the adoption of any applicable law, rule, regulation or
guideline regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its lending office) with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Bank's capital (or
the capital of its holding company) as a consequence of its obligations
hereunder to a level below that which such Bank (or its holding company) could
have achieved but for such adoption, change or compliance (taking into
consideration such Bank's policies or the policies of its holding company with
respect to capital adequacy) by an amount deemed by such Bank to be material,
then from time to time, within fifteen (15) days after demand by such Bank (with
a copy to Agent), Borrower shall pay to such Bank such additional amount or
amounts as shall compensate such Bank (or its holding company) for such
reduction.  Each Bank shall designate a different lending office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Bank, be otherwise disadvantageous to such
Bank.  A certificate of any Bank claiming compensation under this Section and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error.  In determining such amount,
such Bank may use any reasonable averaging and attribution methods. Failure on
the part of any Bank to demand compensation for any reduction in return on
capital with respect to any period shall not constitute a waiver of such Bank's
rights to demand compensation for any reduction in return on capital in such
period or in any other period.  The protection of this Section shall be
available to each Bank regardless of any possible contention of the invalidity
or inapplicability of the law, regulation or other condition that shall have
been imposed.

 

20

--------------------------------------------------------------------------------

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

The obligation of the Banks to make the first Loan and of Agent to issue the
first Letter of Credit is subject to Borrower satisfying each of the following
conditions on the Closing Date, or with respect to Section 4.7 hereof, on such
date as specified therein:

 

SECTION 4.1     NOTES.  Borrower shall have executed and delivered to each Bank
its Revolving Credit Note.

 

SECTION 4.2     GUARANTIES OF PAYMENT OF DEBT.  Borrower shall have delivered to
Agent a Guaranty of Payment executed by each Guarantor of Payment.

 

SECTION 4.3     OFFICER'S CERTIFICATE, RESOLUTIONS, ORGANIZATIONAL DOCUMENTS. 
Borrower and each Guarantor of Payment shall have delivered to each Bank an
officer's certificate certifying the names of the officers of Borrower or such
Guarantor of Payment authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (a) the resolutions of
the board of directors of Borrower and each Guarantor of Payment evidencing
approval of the execution and delivery of the Loan Documents and the execution
of other Related Writings to which Borrower or such Guarantor of Payment, as the
case may be, is a party, and (b) the Organizational Documents of Borrower and
each Guarantor of Payment.

21

--------------------------------------------------------------------------------

 

 

SECTION 4.4     LEGAL OPINION.  Borrower shall have delivered to Agent an
opinion of counsel for Borrower and each Guarantor of Payment, in form and
substance satisfactory to Agent and the Banks.

 

SECTION 4.5     GOOD STANDING CERTIFICATES.  Borrower shall have delivered to
Agent a good standing certificate for Borrower and each Guarantor of Payment,
issued on or about the Closing Date by the Secretaries of State of Ohio and
California.

 

SECTION 4.6     CLOSING AND LEGAL FEES.  Borrower shall have (a) executed and
delivered to Agent the Closing Fee Letter and the Agent Fee Letter, (b) paid to
Agent, for the pro rata benefit of the Banks, the closing fees agreed to by
Borrower, Agent and the Banks set forth in the Closing Fee Letter, (c) paid to
Agent, for its sole benefit, the administrative agent fee set forth in the Agent
Fee Letter, and (d) paid all legal fees and expenses of Agent in connection with
the preparation and negotiation of the Loan Documents.

 

SECTION 4.7     LIEN SEARCHES.  Within thirty (30) days of the Closing Date,
with respect to the property owned or leased by Borrower and each Guarantor of
Payment, Borrower shall have caused to be delivered to each Bank (a) the results
of U.C.C. lien searches, satisfactory to Agent and the Banks; and (b) the
results of federal and state tax lien and judicial lien searches, satisfactory
to Agent and the Banks.

 

SECTION 4.8     EXISTING CREDIT AGREEMENT.  Borrower shall have terminated the
Credit Agreement among Borrower, the banking institutions named in Schedule 1
thereto and KeyBank National Association, as agent, dated as of April 26, 2000,
as amended, which termination shall be deemed to have occurred upon payment in
full of the "Debt", as defined therein.

 

SECTION 4.9     NO MATERIAL ADVERSE CHANGE.  No material adverse change, in the
opinion of Agent, shall have occurred in the financial condition, operations or
prospects of the Companies since September 30, 2002.

 

SECTION 4.10     MISCELLANEOUS.  Borrower shall have provided to Agent and the
Banks such other items and shall have satisfied such other conditions as may be
reasonably required by Agent or the Banks.



ARTICLE V

 

COVENANTS

 

Borrower agrees that so long as the Commitment remains in effect and thereafter
until all of the Debt shall have been paid in full, Borrower shall perform and
observe, and shall cause each other Company to perform and observe, each of the
following provisions:

 

SECTION 5.1     INSURANCE.  Each Company shall (a) maintain insurance to such
extent and against such hazards and liabilities as is commonly maintained by
Persons similarly situated; and (b) within ten (10) days of any Bank's written
request, furnish to such Bank such information about such Company's insurance as
that Bank may from time to time reasonably request, which information shall be
prepared in form and detail satisfactory to such Bank and certified by a
Financial Officer of such Company.

22

--------------------------------------------------------------------------------

 

 

SECTION 5.2     MONEY OBLIGATIONS.  Each Company shall pay in full (a) prior in
each case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate reserves have been established in accordance
with GAAP) for which it may be or become liable or to which any or all of its
properties may be or become subject; (b) all of its wage obligations to its
employees in compliance with the Fair Labor Standards Act (29 U.S.C. 206‑207) or
any comparable provisions; and (c) all of its other obligations calling for the
payment of money (except only those so long as and to the extent that the same
shall be contested in good faith and for which adequate reserves have been
established in accordance with GAAP) before such payment becomes overdue.

 

SECTION 5.3     FINANCIAL STATEMENTS.  Borrower shall furnish to each Bank:

 

     (a)     within fifty (50) days after the end of each of the first three (3)
quarter-annual periods of each
               fiscal year of Borrower, balance sheets of Borrower as of the end
of such period and statements
               of income (loss), stockholders' equity and cash flow for the
quarter and fiscal year to date
               periods, all prepared on a Consolidated basis, in accordance with
GAAP, and in form and detail
               satisfactory to the Banks and certified by a Financial Officer of
Borrower;

 

     (b)     within one hundred (100) days after the end of each fiscal year of
Borrower, an annual audit
               report of Borrower for that year prepared on a Consolidated
basis, in accordance with GAAP,
               and in form and detail satisfactory to the Banks and certified by
an independent public
               accountant satisfactory to the Banks, which report shall include
balance sheets and statements of

               income (loss), stockholders' equity and cash-flow for that
period;

 

     (c)     concurrently with the delivery of the financial statements in (a)
and (b) above, a Compliance
              Certificate;

 

     (d)     within one hundred twenty (120) days after the end of each fiscal
year of Borrower, annual pro-
               forma projections (including a balance sheet, income statement
and statement of cash flows) of
               Borrower and its Subsidiaries for the then current fiscal year,
to be in form acceptable to Agent;
               and

 

     (e)     within ten (10) days of any Bank's written request, such other
information about the financial
               condition, properties and operations of any Company as such Bank
may from time to time
               reasonably request, which information shall be submitted in form
and detail satisfactory to such
               Bank and certified by a Financial Officer of the Company or
Companies in question.



SECTION 5.4     FINANCIAL RECORDS.  Each Company shall at all times maintain
true and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate reserves for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit the Banks to
examine that Company's books and records and to make excerpts therefrom and
transcripts thereof.

23

--------------------------------------------------------------------------------

 

 

SECTION 5.5     FRANCHISES.  Each Company shall preserve and maintain at all
times its existence, rights and franchises, except as otherwise permitted
pursuant to Section 5.12 hereof.

 

SECTION 5.6     ERISA COMPLIANCE.  No Company shall incur any material
accumulated funding deficiency within the meaning of ERISA, or any material
liability to the PBGC, established thereunder in connection with any ERISA Plan.
Borrower shall furnish to the Banks (a) as soon as possible and in any event
within thirty (30) days after any Company knows or has reason to know that any
Reportable Event with respect to any ERISA Plan has occurred, a statement of the
Financial Officer of such Company, setting forth details as to such Reportable
Event and the action that such Company proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event given to the PBGC if
a copy of such notice is available to such Company, and (b) promptly after
receipt thereof a copy of any notice such Company, or any member of the
Controlled Group may receive from the PBGC or the Internal Revenue Service with
respect to any ERISA Plan administered by such Company; provided, that this
latter clause shall not apply to notices of general application promulgated by
the PBGC or the Internal Revenue Service.  Borrower shall promptly notify the
Banks of any material taxes assessed, proposed to be assessed or that Borrower
has reason to believe may be assessed against a Company by the Internal Revenue
Service with respect to any ERISA Plan. As used in this Section "material" means
the measure of a matter of significance that shall be determined as being an
amount equal to five percent (5%) of the Consolidated Net Worth of Borrower.  As
soon as practicable, and in any event within twenty (20) days, after any Company
becomes aware that an ERISA Event has occurred, such Company shall provide Bank
with notice of such ERISA Event with a certificate by a Financial Officer of
such Company setting forth the details of the event and the action such Company
or another Controlled Group member proposes to take with respect thereto. 
Borrower shall, at the request of Agent or any Bank, deliver or cause to be
delivered to Agent or such Bank, as the case may be, true and correct copies of
any documents relating to the ERISA Plan of any Company.

 

SECTION 5.7     FINANCIAL COVENANTS.

 

     (a)     LEVERAGE RATIO.  Borrower shall not suffer or permit at any time
the Leverage Ratio to
               exceed 2.75 to 1.00.

 

     (b)     INTEREST COVERAGE.  Borrower shall not suffer or permit as of any
date the ratio of (a)
               Consolidated EBIT to (b) Consolidated Interest Expense, to be
less than (i) 2.50 to 1.00 from the
               Closing Date through June 29, 2004, and (ii) 2.75 to 1.00 on
June 30, 2004 and thereafter, for
               the four (4) fiscal quarters of Borrower ended on or immediately
prior to such date.

 

     (c)     BALANCE SHEET LEVERAGE RATIO.  Borrower shall not suffer or permit
at any time the
               Balance Sheet Leverage Ratio to exceed (i) 0.55 to 1.00 from the
Closing Date through
               December 30, 2003, and (ii) 0.50 to 1.00 on December 31, 2003 and
thereafter.

24

--------------------------------------------------------------------------------

 

 

SECTION 5.8     BORROWING.  No Company shall create, incur or have outstanding
any obligation for borrowed money or any Indebtedness of any kind; provided,
that this Section shall not apply to any of the following (without duplication):

 

      (a)     the Loans and all other Indebtedness now owing by Borrower to
Agent and the Banks under this
               Agreement;

 

     (b)     unsecured current Indebtedness (including the funded and/or
unfunded reserves for self
               insurance liabilities, but excluding Indebtedness incurred to a
bank or other financial institution
               customarily engaged in the business of lending money, except as
permitted pursuant to subpart
               (d) below) incurred by the Companies in the ordinary course of
business;

 

     (c)     Indebtedness for taxes, assessments and governmental charges to the
extent that payment thereof
               shall not be required to be made by Section 5.2(a) hereof;

 

     (d)     unsecured Indebtedness incurred under lines of credit established
by Agent or other financial
               institutions customarily engaged in the business of lending
money; provided, however, that the
               maximum amount of Indebtedness permitted by this subpart
(d) shall at no time exceed Fifteen
               Million Dollars ($15,000,000);


     (e)     unsecured Subordinated Indebtedness evidenced by promissory notes
issued by Borrower to
               employees or former employees in partial payment for common
shares redeemed by Borrower
               so long as the aggregate principal amount of such Indebtedness
does not exceed Five Million
               Dollars ($5,000,000) at any time;

 

     (f)      loans to a Company from a Company so long as each such Company is
Borrower or a Guarantor
               of Payment;

 

     (g)     Indebtedness to insurance companies secured by a pledge of the cash
surrender value of life
               insurance policies owned by Borrower or any of its Subsidiaries;
provided, however, that the
               maximum amount of Indebtedness permitted by this subpart (h)
shall at no time exceed the cash
               surrender value of the life insurance policies pledged with
respect thereto;

 

     (h)     unsecured Indebtedness arising pursuant to the deferment of payment
of any insurance premiums
               by Borrower;

 

     (i)      any (i) loans granted to a Company for the purchase of fixed
assets, or (ii) Indebtedness incurred
               by a Company in connection with any capital lease, so long as the
aggregate amount of all such
               loans and capital leases for all Companies does not exceed Seven
Million Five Hundred
               Thousand Dollars ($7,500,000) at any time; and

 

     (j)      unsecured Subordinated Indebtedness of Borrower incurred to a
seller to finance all or part of an
              Acquisition permitted pursuant to section 5.13 hereof, so long as
the aggregate outstanding
              amount of all such Indebtedness for all such Acquisitions does not
exceed Ten Million Dollars
              ($10,000,000) at any time.

25

--------------------------------------------------------------------------------

 

 

SECTION 5.9     LIENS.  No Company shall create, assume or suffer to exist any
Lien upon any of its property or assets, whether now owned or hereafter
acquired; provided that this Section shall not apply to the following:

 

     (a)     Liens for taxes not yet due or that are being actively contested in
good faith by appropriate
               proceedings and for which adequate reserves have been established
in accordance with GAAP;

 

     (b)     other statutory Liens incidental to the conduct of its business or
the ownership of its property
               and assets that (i) were not incurred in connection with the
borrowing of money or the obtaining
               of advances or credit, and (ii) do not in the aggregate
materially detract from the value of its
               property or assets or materially impair the use thereof in the
operation of its business;

 

     (c)     Liens on property or assets of a Subsidiary to secure obligations
of such Subsidiary to Borrower
               or a Guarantor of Payment;

 

     (d)     purchase money Liens on fixed assets securing the loans or capital
leases pursuant to
               Section 5.8(j) hereof, provided that such Lien is limited to the
purchase price and only attaches
               to the property being acquired;

 

     (e)     Liens on life insurance policies arising from the pledging of the
cash surrender value of life
               insurance policies securing Indebtedness, provided, however, that
such Liens shall not extend to
               any other property or assets of any Company;

 

     (f)     minor title defects, liens or encumbrances consisting of minor
survey exceptions or
              encumbrances including easements or rights-of-way for sewers,
water lines, utility lines and
              other similar purposes, and zoning or other restrictions as to the
use of real property, which title
              defects, liens and encumbrances do not, in the aggregate,
materially impair the use of such real
              property in the operation of Borrower's activities and business;

 

     (g)     in addition to Liens permitted pursuant to subparts (a) through (f)
above, such other statutory or
               consensual Liens (other than a Lien as a result of an ERISA
Event) as may from time to time
               arise or be created; provided, however, that the aggregate
principal amount secured by all such
               Liens shall not exceed Two Million Five Hundred Thousand Dollars
($2,500,000) at any time.

 

No Company shall enter into any contract or agreement that would prohibit Agent
or the Banks from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of a Company.

 

SECTION 5.10     REGULATIONS U and X.  No Company shall take any action that
would result in any non-compliance of the Loans with Regulations U and X of the
Board of Governors of the Federal Reserve System.

 

SECTION 5.11     INVESTMENTS AND LOANS.  No Company shall (a) create, acquire or
hold any Subsidiary, (b) make or hold any investment in any stocks, bonds or
securities of any kind, (c) be or become a party to any joint venture or other
partnership without the prior written consent of Agent and the Required Banks,
(d) make or keep outstanding any advance or loan to any Person, or (e) be or
become a Guarantor of any kind, except guarantees only for Indebtedness of the
Companies incurred or permitted pursuant to this Agreement; provided, that this
Section shall not apply to:

26

--------------------------------------------------------------------------------

 

 

     (i)      any endorsement of a check or other medium of payment for deposit
or collection through
               normal banking channels or similar transaction in the normal
course of business;

 

     (ii)     any investment in direct obligations of the United States of
America or in certificates of deposit
               issued by a member bank of the Federal Reserve System;

 

     (iii)    any investment in commercial paper or securities that at the time
of such investment is assigned
               the highest quality rating in accordance with the rating systems
employed by either Moody's or
               Standard & Poor's;

 

     (iv)    the holding of Subsidiaries listed on Schedule 6.1 attached hereto
and made a part hereof;

 

     (v)     loans or advances made by the Companies to The Davey Foundation so
long as the aggregate
              amount of all such loans and advances made by the Companies does
not exceed One Hundred
              Thousand Dollars ($100,000) at any time;

 

     (vi)    loans to a Company from a Company so long as each such Company is
Borrower or a Guarantor
               of Payment;

 

     (vii)   loans or advances made by the Companies to the respective employees
of the Companies in the
               ordinary course of business so long as the aggregate principal
amount of all such loans and
               advances does not exceed Five Hundred Thousand Dollars ($500,000)
at any time;

 

     (viii)   voluntary contributions in excess of mandatory matching
contributions made by the Companies
                to the Davey ESOT so long as the aggregate amount of all such
contributions made during any
                fiscal year of Borrower does not exceed Five Hundred Thousand
Dollars ($500,000);

 

     (ix)     Acquisitions made by the Companies pursuant to Section 5.13
hereof, and the creation of
                Subsidiaries in connection therewith so long as each such
Subsidiary becomes a Guarantor of
                Payment if required pursuant to Section 5.20 hereof;

 

     (x)      loans or advances made by Borrower to, or investments made by
Borrower in, Davey Tree
               Expert Co., of Canada, Limited in the ordinary course of
Borrower's business; and

 

     (xi)     purchases or investments made by Borrower in securities or joint
ventures, or loans made by
                Borrower, not otherwise in compliance with this Section 5.11,
provided that the aggregate
                amount of all such purchases, investments and loans for made by
Borrower does not exceed
                One Million Dollars ($1,000,000) at any time.

27

--------------------------------------------------------------------------------

 

 

SECTION 5.12     MERGER AND SALE OF ASSETS.  No Company shall merge or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

 

     (a)     any Subsidiary may merge or consolidate with (i) Borrower (provided
that Borrower shall be the
              continuing or surviving Person) or (ii) any one or more Guarantors
of Payment, provided that
              either (A) the continuing or surviving Person shall be a
Wholly-Owned Subsidiary that is a
              Guarantor of Payment, or (B) after giving effect to any merger
pursuant to this sub-clause (ii),
              Borrower and/or one or more Wholly-Owned Subsidiaries that are
Guarantors of Payment shall
              own not less than the same percentage of the outstanding Voting
Power of the continuing or
              surviving Person as Borrower and/or one or more Wholly-Owned
Subsidiaries (that are
              Guarantors of Payment) owned of the merged Subsidiary immediately
prior to such merger, or

 

     (b)     any Subsidiary may sell, lease, transfer or otherwise dispose of
any of its assets to (i) Borrower,
              (ii) any Wholly-Owned Subsidiary that is a Guarantor of Payment,
or (iii) any Guarantor of
              Payment, of which Borrower and/or one or more Wholly-Owned
Subsidiaries, that are
              Guarantors of Payment, shall own not less than the same percentage
of Voting Power as
              Borrower and/or one or more Wholly-Owned Subsidiaries (that are
Guarantors of Payment) then
              own of the Subsidiary making such sale, lease, transfer or other
disposition.

 

SECTION 5.13     ACQUISITIONS.  Without the prior written consent of Agent and
the Required Banks, no Company shall effect an Acquisition; provided; however,
that, so long as no Default or Event of Default shall then exist or immediately
thereafter shall begin to exist, this Section shall not apply to any Acquisition
by Borrower or a Guarantor of Payment so long as (a) Borrower or such Guarantor
of Payment is the surviving entity; (b) the business to be acquired is similar
to the lines of business of the Companies; (c) the Person to be acquired is
organized under the laws of the United States; (d) the Companies are in full
compliance with the Loan Documents both prior to and subsequent to the
transaction; (e) if the total aggregate consideration to be paid pursuant to
such Acquisition is in excess of Ten Million Dollars ($10,000,000), Borrower
shall provide to Agent and the Banks, at least thirty (30) days prior to such
Acquisition, historical financial statements of the target entity and a pro
forma financial statement of the Companies accompanied by a certificate of a
Financial Officer of Borrower showing pro forma compliance with Section 5.7
hereof, both before and after the proposed Acquisition; and (f) Borrower shall
have obtained the prior written consent of Agent and the Required Banks with
respect to any Acquisition by a Company (i) in which the aggregate consideration
paid by the Companies exceeds the aggregate amount of Twenty Million Dollars
($20,000,000), or (ii) which, when added to all other Acquisitions for all
Companies after the Closing Date, would exceed the aggregate amount of Thirty
Million Dollars ($30,000,000).

 

SECTION 5.14     NOTICE.  Borrower shall cause a Financial Officer of Borrower
to promptly notify Agent and the Banks whenever any Default or Event of Default
may occur hereunder or any representation or warranty made in Article VI hereof
or elsewhere in this Agreement or in any Related Writing may for any reason
cease in any material respect to be true and complete.

28

--------------------------------------------------------------------------------

 

 

SECTION 5.15     ENVIRONMENTAL COMPLIANCE.  Each Company shall comply in all
material respects with any and all Environmental Laws including, without
limitation, all Environmental Laws in jurisdictions in which any Company owns or
operates a facility or site, arranges for disposal or treatment of hazardous
substances, solid waste or other wastes, accepts for transport any hazardous
substances, solid waste or other wastes or holds any interest in real property
or otherwise. Borrower shall furnish to the Banks, promptly after receipt
thereof, a copy of any notice any Company may receive from any governmental
authority, private Person or otherwise that any material litigation or
proceeding pertaining to any environmental, health or safety matter has been
filed or is threatened against such Company, any real property in which such
Company holds any interest or any past or present operation of such Company. No
Company shall allow the release or disposal of any material amount of hazardous
waste, solid waste or other wastes on, under or to any real property in which
any Company holds any interest or performs any of its operations, in violation
of any Environmental Law.  With respect to any violation by any Company of any
Environmental Law existing on the Closing Date or, so long as Borrower shall
have provided notice to Agent, any violation by any Company of any Environmental
Law that arises after the Closing Date, such Company shall comply in all
material respects with any consent order or other remediation plan.  As used in
this Section, "litigation or proceeding" means any demand, claim, notice, suit,
suit in equity action, administrative action, investigation or inquiry whether
brought by any governmental authority, private Person or otherwise. Borrower
shall defend, indemnify and hold Agent and the Banks harmless against all costs,
expenses, claims, damages, penalties and liabilities of every kind or nature
whatsoever (including reasonable attorneys' fees) arising out of or resulting
from the noncompliance of any Company with any Environmental Law.  Such
indemnification shall survive any termination of this Agreement.

 

SECTION 5.16     AFFILIATE TRANSACTIONS.  No Company shall, or shall permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
material transaction (including, without limitation, the purchase, sale, lease
or exchange of any property or the rendering of any service) with any Affiliate
of a Company on terms that are less favorable to such Company or such
Subsidiary, as the case may be, than those that might be obtained at the time in
a transaction with a non‑Affiliate; provided, however, that the foregoing shall
not prohibit the payment of customary and reasonable directors' fees to
directors who are not employees of a Company or any Affiliate of a Company.

 

SECTION 5.17     USE OF PROCEEDS.  Borrower's use of the proceeds of the
Revolving Credit Notes shall be solely for working capital and other general
corporate purposes of Borrower and its Subsidiaries.

 

SECTION 5.18     CORPORATE NAMES.  No Company shall change its corporate name,
unless, in each case, Borrower shall provide each Bank with ten (10) days prior
written notice thereof.

 

SECTION 5.19     MANAGEMENT AGREEMENTS.  No Company shall make or enter into any
so-called management agreement whereby management, supervision or control of its
business, or any of the principal functions of any Company shall be delegated to
any Person other than its duly elected Board of Directors.

29

--------------------------------------------------------------------------------

 

 

SECTION 5.20     SUBSIDIARY GUARANTIES.  Each Subsidiary or other affiliate of a
Company created, acquired or held subsequent to the Closing Date, shall
immediately execute and deliver to Agent a Guaranty of Payment of all of the
Debt, such agreement to be in form and substance acceptable to Agent and the
Required Banks, along with such corporate governance and authorization documents
and an opinion of counsel as may be deemed necessary or advisable by Agent and
the Required Banks; provided, however, that (a) a Subsidiary shall not be
required to execute such Guaranty of Payment so long as (i) the book value of
the total assets of such Subsidiary is less than One Million Dollars
($1,000,000), (ii) the aggregate of the total assets of all such Subsidiaries
with total asset values of less than One Million Dollars ($1,000,000) does not
exceed the aggregate amount of Five Million Dollars ($5,000,000), and (iii) the
amount of total net sales of such Subsidiary is less than One Million Dollars
($1,000,000); and (b) a Foreign Subsidiary shall not be required to execute a
Guaranty of Payment to the extent that such Guaranty of Payment will result in
adverse tax consequences for Borrower.  In the event that the book value of the
total assets and/or the amount of total net sales of any Subsidiary that is not
a Guarantor of Payment are at any time equal to or greater than One Million
Dollars ($1,000,000), Borrower shall provide Agent and the Banks with prompt
written notice of such asset value.

 

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants that the statements set forth in this
Article VI are true, correct and complete.

 

SECTION 6.1     CORPORATE EXISTENCE; SUBSIDIARIES; FOREIGN QUALIFICATION.  Each
Company is a corporation duly organized, validly existing, and in good standing
under the laws of its state of incorporation and is duly qualified and
authorized to do business and is in good standing as a foreign corporation in
the jurisdictions set forth opposite its name on Schedule 6.1 hereto, which are
all of the states or jurisdictions where the character of its property or its
business activities makes such qualification necessary, except where the failure
to so qualify will not cause or result in a Material Adverse Effect. Schedule
6.1 hereto sets forth each Subsidiary of Borrower, its state of incorporation,
the location of its chief executive offices and its principal place of
business.  Borrower owns all of the capital stock of each of its Subsidiaries.

 

SECTION 6.2     CORPORATE AUTHORITY.  Borrower has the right and power and is
duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents.  The Loan Documents to which Borrower is a party have been
duly authorized and approved by Borrower's Board of Directors and are the valid
and binding obligations of Borrower, enforceable against Borrower in accordance
with their respective terms.  The execution, delivery and performance of the
Loan Documents will not conflict with nor result in any breach in any of the
provisions of, or constitute a default under, or result in the creation of any
Lien (other than Liens permitted under Section 5.9 of this Agreement) upon any
assets or property of Borrower under the provisions of, Borrower's
Organizational Documents or any agreement.

30

--------------------------------------------------------------------------------

 

 

SECTION 6.3     COMPLIANCE WITH LAWS.  Each Company:

 

     (a)     holds all material permits, certificates, licenses, orders,
registrations, franchises, authorizations,
              and other approvals from federal, state, local, and foreign
governmental and regulatory bodies
              necessary for the conduct of its business and is in compliance
with all applicable laws relating
              thereto;

 

     (b)     is in compliance with all material federal, state, local, or
foreign applicable statutes, rules,
               regulations, and orders including, without limitation, those
relating to environmental protection,
               occupational safety and health, and equal employment practices;
and

 

     (c)     is not in violation of or in default under any material agreement
to which it is a party or by which

              its assets are subject or bound.

 

SECTION 6.4     LITIGATION AND ADMINISTRATIVE PROCEEDINGS.  Except as disclosed
on Schedule 6.4 hereto, to the best of Borrower's knowledge, there are (a) no
lawsuits, actions, investigations, or other proceedings pending or threatened
against any Company, or in respect of which any Company may have any liability,
in any court or before any governmental authority, arbitration board, or other
tribunal, (b) no orders, writs, injunctions, judgments, or decrees of any court
or government agency or instrumentality to which any Company is a party or by
which the property or assets of any Company are bound, and (c) no grievances,
disputes, or controversies outstanding with any union or other organization of
the employees of any Company, or threats of work stoppage, strike, or pending
demands for collective bargaining, which, as to subsections (a) through (c)
above, would reasonably be expected to have a material adverse effect on the
business, operation or condition (financial or otherwise) of the Companies taken
as a whole.

 

SECTION 6.5     TITLE TO ASSETS.  Each Company has good title to and ownership
of all property it purports to own, which property is free and clear of all
Liens, except those permitted under Section 5.9 hereof.

 

SECTION 6.6     LIENS AND SECURITY INTERESTS.  On and after the Closing Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is no
financing statement outstanding covering any personal property of any Company;
(b) there is no mortgage outstanding covering any real property of any Company;
and (c) no real or personal property of any Company is subject to any security
interest or Lien of any kind.  No Company has entered into any contract or
agreement that exists on or after the Closing Date that would prohibit Agent or
the Banks from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of any Company.

 

SECTION 6.7     TAX RETURNS.  All federal, state and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been filed and all taxes,
assessments, fees and other governmental charges that are due and payable have
been paid, except as otherwise permitted herein or the failure to do so does not
and will not cause or result in a Material Adverse Effect.  The provision for
taxes on the books of each Company is adequate for all years not closed by
applicable statutes and for the current fiscal year.

31

--------------------------------------------------------------------------------

 

 

SECTION 6.8     ENVIRONMENTAL LAWS.  Each Company is in material compliance with
any and all Environmental Laws, including, without limitation, all Environmental
Laws in all jurisdictions in which any Company owns or operates, or has owned or
operated, a facility or site, arranges or has arranged for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts or has accepted
for transport any hazardous substances, solid waste or other wastes or holds or
has held any interest in real property or otherwise. No material litigation or
proceeding arising under, relating to or in connection with any Environmental
Law is pending or, to the best knowledge of each Company, threatened, against
any Company, any real property in which any Company holds or has held an
interest or any past or present operation of any Company. No release, threatened
release or disposal of any material amount of hazardous waste, solid waste or
other wastes is occurring, or has occurred (other than those that are currently
being cleaned up in accordance with Environmental Laws), on, under or to any
real property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section,
"litigation or proceeding" means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any governmental authority, private Person or otherwise.

 

SECTION 6.9     CONTINUED BUSINESS.  There exists no actual, pending, or, to
Borrower's knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, if terminated, cancelled or limited would have a Material
Adverse Effect, and there exists no present condition or state of facts or
circumstances that would materially affect adversely any Company in any respect
or prevent a Company from conducting such business or the transactions
contemplated by this Agreement in substantially the same manner in which it was
previously conducted.

 

SECTION 6.10     EMPLOYEE BENEFITS PLANS.  Schedule 6.10 hereto identifies each
ERISA Plan.  No ERISA Event has occurred or is expected to occur with respect to
an ERISA Plan.  Full payment has been made of all amounts which a Controlled
Group member is required, under applicable law or under the governing documents,
to have been paid as a contribution to or a benefit under each ERISA Plan.  The
liability of each Controlled Group member with respect to each ERISA Plan has
been fully funded based upon reasonable and proper actuarial assumptions, has
been fully insured, or has been fully reserved for on its financial statements. 
No changes have occurred or are expected to occur that would cause a material
increase in the cost of providing benefits under the ERISA Plan.  With respect
to each ERISA Plan that is intended to be qualified under Code Section 401(a): 
(a) the ERISA Plan and any associated trust operationally comply with the
applicable requirements of Code Section 401(a), (b) the ERISA Plan and any
associated trust have been amended to comply with all such requirements as
currently in effect, other than those requirements for which a retroactive
amendment can be made within the "remedial amendment period" available under
Code Section 401(b) (as extended under Treasury Regulations and other Treasury
pronouncements upon which taxpayers may rely), (c) the ERISA Plan and any
associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described "remedial amendment period" has not yet
expired, (d) the ERISA Plan currently satisfies the requirements of Code Section
410(b), without regard to any retroactive amendment that may be made within the
above-described "remedial amendment period", and (e) no contribution made to the
ERISA Plan is subject to an excise tax under Code Section 4972.  With respect to
any Pension Plan, the "accumulated benefit obligation" of Controlled Group
members with respect to the Pension Plan (as determined in accordance with
Statement of Accounting Standards No. 87, "Employers' Accounting for Pensions")
does not exceed the fair market value of Pension Plan assets. If all Controlled
Group members withdrew from all Multiemployer Plans in a "complete withdrawal"
(within the meaning of ERISA Section 4203) such withdrawal would not result in a
Material Adverse Effect.

32

--------------------------------------------------------------------------------

 

 

SECTION 6.11     CONSENTS OR APPROVALS.  No consent, approval or authorization
of, or filing, registration or qualification with, any governmental authority or
any other Person is required to be obtained or completed by Borrower in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.

 

SECTION 6.12     SOLVENCY.  Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that Borrower has
incurred to the Banks. Borrower is not insolvent as defined in any applicable
state or federal statute, nor will Borrower be rendered insolvent by the
execution and delivery of the Loan Documents to Agent and the Banks. Borrower is
not engaged or about to engage in any business or transaction for which the
assets retained by it are or will be an unreasonably small amount of capital,
taking into consideration the obligations to Agent and the Banks incurred
hereunder. Borrower does not intend to, nor does it believe that it will, incur
debts beyond its ability to pay such debts as they mature.

 

SECTION 6.13     FINANCIAL STATEMENTS.  The audited Consolidated financial
statements of Borrower for the fiscal year ended December 31, 2001, and the
unaudited Consolidated interim financial statements of Borrower for the fiscal
quarter ended September 30, 2002, furnished to Agent and the Banks, are true and
complete, have been prepared in accordance with GAAP, and fairly present the
Companies' financial condition as of the date of such financial statements and
the results of their operations for the periods then ending.  Since the date of
such statements, there has been no material adverse change in any Company's
financial condition, properties or business nor any material change in any
Company's accounting procedures.

 

SECTION 6.14     REGULATIONS.  Borrower is not engaged principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any "margin stock" (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) nor the
use of the proceeds of any Loan will violate, or be inconsistent with, the
provisions of Regulation U or X of said Board of Governors.

 

SECTION 6.15     INTELLECTUAL PROPERTY.  Each Company owns, possesses, or has
the right to use all of the patents, patent applications, trademarks, service
marks, copyrights, licenses, and rights with respect to the foregoing necessary
for the conduct of its business without any known conflict with the rights of
others.

33

--------------------------------------------------------------------------------

 

 

SECTION 6.16     INSURANCE.  Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with persons engaged in the same businesses as the Companies.

 

SECTION 6.17     ACCURATE AND COMPLETE STATEMENTS.  Neither the Loan Documents
nor any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained therein or in the Loan Documents
not misleading.  After due inquiry by Borrower, there is no known fact that any
Company has not disclosed to Agent and the Banks that has or would have a
Material Adverse Effect.

 

SECTION 6.18     DEFAULTS.  No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

Each of the following shall constitute an Event of Default hereunder:

 

SECTION 7.1     PAYMENTS.  If (a) the interest on any Note or any commitment or
other fee shall not be paid in full punctually when due and payable or within
five (5) days thereafter, or (b) the principal of any Note shall not be paid in
full punctually when due and payable.

 

SECTION 7.2     SPECIAL COVENANTS.  If any Company or any Obligor shall fail or
omit to perform and observe Sections 5.7, 5.8, 5.9, 5.11, 5.12 or 5.13 hereof.

 

SECTION 7.3     OTHER COVENANTS.  If  any Company or any Obligor shall fail or
omit to perform and observe any agreement or other provision (other than those
referred to in Sections 7.1 or 7.2 hereof) contained or referred to in this
Agreement or any Related Writing that is on such Company's or Obligor's part, as
the case may be, to be complied with, and that Default shall not have been fully
corrected within thirty (30) days after the giving of written notice thereof to
Borrower by Agent or any Bank that the specified Default is to be remedied.

 

SECTION 7.4     REPRESENTATIONS AND WARRANTIES.  If any representation, warranty
or statement made in or pursuant to this Agreement or any Related Writing or any
other material information furnished by any Company or any Obligor to the Banks
or any thereof or any other holder of any Note, shall be false or erroneous.

 

SECTION 7.5     CROSS DEFAULT.  If any Company or any Obligor shall default
(a) in the payment of principal, interest or fees due and owing with respect to
any Material Indebtedness Agreement beyond any period of grace provided with
respect thereto, or (b) in the performance or observance of any other agreement,
term or condition contained in any Material Indebtedness Agreement, if the
effect of such default is to allow the acceleration of the maturity of such
Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to its stated maturity.

34

--------------------------------------------------------------------------------

 

 

SECTION 7.6     ERISA DEFAULT.  The occurrence of one or more ERISA Events that
(a) the Required Banks determine could have a Material Adverse Effect, or
(b) results in a Lien on any of the assets of any Company in excess, for all
such Liens, of Two Hundred Fifty Thousand Dollars ($250,000).

 

SECTION 7.7     CHANGE IN CONTROL.  If any Change in Control shall occur.

 

SECTION 7.8     MONEY JUDGMENT.  A final judgment or order for the payment of
money shall be rendered against any Company or any Obligor by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of thirty (30)
days after the date on which the right to appeal has expired, provided that the
aggregate of all such judgments for all such Companies and Obligors shall exceed
Five Hundred Thousand Dollars ($500,000).

 

SECTION 7.9     MATERIAL ADVERSE CHANGE.  There shall have occurred any
condition or event that Agent or the Required Banks determine has or is
reasonably likely to have a material adverse effect on the business, prospects,
operations or financial condition of the Companies taken as a whole, or on the
rights and remedies of Agent or the Banks under the Loan Documents or the
ability of Borrower or any of its Subsidiaries to perform their respective
obligations under the Loan Documents.

 

SECTION 7.10     VALIDITY OF LOAN DOCUMENTS.  (a) Any material provision of any
Loan Document shall at any time for any reason cease to be valid and binding and
enforceable against Borrower or any Guarantor of Payment; (b) the validity,
binding effect or enforceability of any Loan Document against Borrower or any
Guarantor of Payment shall be contested by any Company or any other Obligor; (c)
Borrower or any Guarantor of Payment shall deny that it has any or further
liability or obligation thereunder; or (d) any Loan Document shall be
terminated, invalidated or set aside, or be declared ineffective or inoperative
or in any way cease to give or provide to Agent and the Banks the benefits
purported to be created thereby.

 

SECTION 7.11     SOLVENCY.  If Borrower, any Guarantor of Payment or Davey Tree
Expert Co., of Canada, Limited shall (a) discontinue business, (b) generally not
pay its debts as such debts become due, (c) make a general assignment for the
benefit of creditors, (d) apply for or consent to the appointment of a receiver,
a custodian, a trustee, an interim trustee or liquidator of all or a substantial
part of its assets, (e) be adjudicated a debtor or have entered against it an
order for relief under Title 11 of the United States Code, as the same may be
amended from time to time, (f) file a voluntary petition in bankruptcy, have an
involuntary proceeding filed against it and the same shall continue undismissed
for a period of thirty (30) days from commencement of such proceeding or case,
or file a petition or an answer seeking reorganization or an arrangement with
creditors or seeking to take advantage of any other law (whether federal or
state) relating to relief of debtors, or admit (by answer, by default or
otherwise) the material allegations of a petition filed against it in any
bankruptcy, reorganization, insolvency or other proceeding (whether federal or
state) relating to relief of debtors, (g) suffer or permit to continue unstayed
and in effect for thirty (30) consecutive days any judgment, decree or order
entered by a court of competent jurisdiction, that approves a petition seeking
its reorganization or appoints a receiver, custodian, trustee, interim trustee
or liquidator of all or a substantial part of its assets, or (h) take, or omit
to take, any action in order thereby to effect any of the foregoing.

 

35

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

 

REMEDIES UPON DEFAULT

 

 

Notwithstanding any contrary provision or inference herein or elsewhere,

 

SECTION 8.1     OPTIONAL DEFAULTS.  If any Event of Default referred to in
Section 7.1, 7.2., 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9 or 7.10 hereof shall occur,
Agent may, with the consent of the Required Banks, and shall, at the request of
the Required Banks, give written notice to Borrower, to:

 

     (a)     terminate the Commitment and the credits hereby established, if not
previously terminated, and,
               immediately upon such election, the obligations of the Banks, and
each thereof, to make any
               further Loan and the obligation of Agent to issue any Letter of
Credit hereunder  immediately
               shall be terminated, and/or

 

     (b)     accelerate the maturity of all of the Debt (if the Debt is not
already due and payable), whereupon
               all of the Debt shall become and thereafter be immediately due
and payable in full without any
               presentment or demand and without any further or other notice of
any kind, all of which are
               hereby waived by Borrower.

 

SECTION 8.2     AUTOMATIC DEFAULTS.  If any Event of Default referred to in
Section 7.11 hereof shall occur:

 

     (a)     all of the Commitment and the credits hereby established shall
automatically and immediately
               terminate, if not previously terminated, and no Bank thereafter
shall be under any obligation to
               grant any further Loan, nor shall Agent be obligated to issue any
Letter of Credit hereunder, and

 

     (b)     the outstanding principal, interest and any other amounts on all of
the Notes, and all of the other
              Debt to the Banks, shall thereupon become and thereafter be
immediately due and payable in full
              (if the Debt is not already due and payable), all without any
presentment, demand or notice of
              any kind, which are hereby waived by Borrower.

 

SECTION 8.3     LETTERS OF CREDIT.  If the maturity of the Notes is accelerated
pursuant to Sections 8.1 or 8.2 hereof, Borrower shall immediately deposit with
Agent, as security for Borrower's and any Guarantor of Payment's obligations to
reimburse Agent and the Banks for any then outstanding Letters of Credit, cash
equal to the sum of the aggregate undrawn balance of any then outstanding
Letters of Credit.  Agent and the Banks are hereby authorized, at their option,
to deduct any and all such amounts from any deposit balances then owing by any
Bank to or for the credit or account of any Company, as security for Borrower's
and any Guarantor of Payment's obligations to reimburse Agent and the Banks for
any then outstanding Letters of Credit.

36

--------------------------------------------------------------------------------

 

 

SECTION 8.4     OFFSETS.  In addition to the rights and remedies of Agent and
the Banks provided elsewhere in this Agreement or in any other Loan Document, or
otherwise provided in law or equity, if there shall occur or exist any Event of
Default referred to in Section 7.11 hereof or if the maturity of the Notes is
accelerated pursuant to Section 8.1 or 8.2 hereof, Agent and each Bank (and/or
such Bank's affiliates) shall have the right at any time to set off against, and
to appropriate and apply toward the payment of, any and all Debt then owing by
Borrower to Agent or that Bank (including, without limitation, any participation
purchased or to be purchased pursuant to Section 8.5 hereof), whether or not the
same shall then have matured, any and all deposit balances and all other
indebtedness then held or owing by Agent or that Bank (and such Bank's
affiliates) to or for the credit or account of Borrower or any Guarantor of
Payment, all without notice to or demand upon Borrower or any other Person, all
such notices and demands being hereby expressly waived by Borrower.

 

SECTION 8.5     EQUALIZATION PROVISION.  Each Bank agrees with the other Banks
that if it, at any time, shall obtain any Advantage over the other Banks or any
thereof in respect of the Debt (except under Article III hereof), it shall
purchase from the other Banks, for cash and at par, such additional
participation in the Debt as shall be necessary to nullify the Advantage. If any
such Advantage resulting in the purchase of an additional participation as
aforesaid shall be recovered in whole or in part from the Bank receiving the
Advantage, each such purchase shall be rescinded, and the purchase price
restored (but without interest unless the Bank receiving the Advantage is
required to pay interest on the Advantage to the Person recovering the Advantage
from such Bank) ratably to the extent of the recovery.  Each Bank further agrees
with the other Banks that if it at any time shall receive any payment for or on
behalf of Borrower on any indebtedness owing by Borrower to that Bank by reason
of offset of any deposit or other indebtedness, it will apply such payment first
to any and all Debt owing by Borrower to that Bank (including, without
limitation, any participation purchased or to be purchased pursuant to this
Section or any other Section of this Agreement).  Borrower agrees that any Bank
so purchasing a participation from the other Banks or any thereof pursuant to
this Section may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Bank was a
direct creditor of Borrower in the amount of such participation.



 

ARTICLE IX

 

THE AGENT

 

The Banks authorize KeyBank National Association and KeyBank National
Association hereby agrees to act as agent for the Banks in respect of this
Agreement upon the terms and conditions set forth elsewhere in this Agreement,
and upon the following terms and conditions:

 

SECTION 9.1     APPOINTMENT AND AUTHORIZATION.  Each Bank hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. Neither Agent
nor any of its affiliates, directors, officers, attorneys or employees shall be
liable for any action taken or omitted to be taken by it or them hereunder or in
connection herewith, except for its or their own gross negligence or willful
misconduct.

37

--------------------------------------------------------------------------------

 

 

SECTION 9.2     NOTE HOLDERS.  Agent may treat the payee of any Note as the
holder thereof until written notice of transfer shall have been filed with it,
signed by such payee and in form satisfactory to Agent.

 

SECTION 9.3     CONSULTATION WITH COUNSEL.  Agent may consult with legal counsel
selected by it and shall not be liable for any action taken or suffered in good
faith by it in accordance with the opinion of such counsel.

 

SECTION 9.4     DOCUMENTS.  Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan
Documents or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and Agent
shall be entitled to assume that the same are valid, effective and genuine and
what they purport to be.

 

SECTION 9.5     AGENT AND AFFILIATES.  With respect to the Loans, Agent shall
have the same rights and powers hereunder as any other Bank and may exercise the
same as though it were not Agent, and Agent and its affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
any Company or any affiliate thereof.

 

SECTION 9.6     KNOWLEDGE OF DEFAULT.  It is expressly understood and agreed
that Agent shall be entitled to assume that no Default or Event of Default has
occurred, unless Agent has been notified by Borrower pursuant to Section 5.14
hereof or by a Bank in writing that such Bank believes that a Default or Event
of Default has occurred and is continuing and specifying the nature thereof.

 

SECTION 9.7     ACTION BY AGENT.  So long as Agent shall be entitled, pursuant
to Section 9.6 hereof, to assume that no Default or Event of Default shall have
occurred and be continuing, Agent shall be entitled to use its discretion with
respect to exercising or refraining from exercising any rights that may be
vested in it by, or with respect to taking or refraining from taking any action
or actions that it may be able to take under or in respect of, this Agreement.
Agent shall incur no liability under or in respect of this Agreement by acting
upon any notice, certificate, warranty or other paper or instrument believed by
it to be genuine or authentic or to be signed by the proper party or parties, or
with respect to anything that it may do or refrain from doing in the reasonable
exercise of its judgment, or that may seem to it to be necessary or desirable in
the premises.

 

SECTION 9.8     NOTICES, DEFAULT, ETC.  In the event that Agent shall have
acquired actual knowledge of any Default or Event of Default, Agent shall
promptly notify the Banks and shall take such action and assert such rights
under this Agreement as the Required Banks shall direct and Agent shall inform
the other Banks in writing of the action taken. Agent may take such action and
assert such rights as it deems to be advisable, in its discretion, for the
protection of the interests of the holders of the Notes.

38

--------------------------------------------------------------------------------

 

 

SECTION 9.9     INDEMNIFICATION OF AGENT.  The Banks agree to indemnify Agent
(to the extent not reimbursed by Borrower) ratably, according to their
respective Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against Agent in its capacity as agent in any way
relating to or arising out of this Agreement or any Loan Document or any action
taken or omitted by Agent with respect to this Agreement or any Loan Document,
provided that no Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys' fees) or disbursements resulting from Agent's
gross negligence, willful misconduct or from any action taken or omitted by
Agent in any capacity other than as agent under this Agreement.

 

SECTION 9.10     SUCCESSOR AGENT.  Agent may resign as agent hereunder by giving
not fewer than thirty (30) days prior written notice to Borrower and the Banks. 
If Agent shall resign under this Agreement, then either (a) the Required Banks
shall appoint from among the Banks a successor agent for the Banks (with the
consent of Borrower so long as an Event of Default has not occurred and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the thirty (30) day period following
Agent's notice to the Banks of its resignation, then Agent shall appoint a
successor agent that shall serve as agent until such time as the Required Banks
appoint a successor agent.  Upon its appointment, such successor agent shall
succeed to the rights, powers and duties as agent, and the term "Agent" shall
mean such successor effective upon its appointment, and the former agent's
rights, powers and duties as agent shall be terminated without any other or
further act or deed on the part of such former agent or any of the parties to
this Agreement.

 

 

ARTICLE X

 

MISCELLANEOUS

 

 

SECTION 10.1     BANKS' INDEPENDENT INVESTIGATION.  Each Bank, by its signature
to this Agreement, acknowledges and agrees that Agent has made no representation
or warranty, express or implied, with respect to the creditworthiness, financial
condition, or any other condition of any Company or with respect to the
statements contained in any information memorandum furnished in connection
herewith or in any other oral or written communication between Agent and such
Bank. Each Bank represents that it has made and shall continue to make its own
independent investigation of the creditworthiness, financial condition and
affairs of the Companies in connection with the extension of credit hereunder,
and agrees that Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Bank with any credit or other information with
respect thereto (other than such notices as may be expressly required to be
given by Agent to the Banks hereunder), whether coming into its possession
before the granting of the first Loans hereunder or at any time or times
thereafter.

 

SECTION 10.2     NO WAIVER; CUMULATIVE REMEDIES.  No omission or course of
dealing on the part of Agent, any Bank or the holder of any Note in exercising
any right, power or remedy hereunder or under any of the Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder or under any of the
Loan Documents. The remedies herein provided are cumulative and in addition to
any other rights, powers or privileges held by operation of law, by contract or
otherwise.

39

--------------------------------------------------------------------------------

 

 

SECTION 10.3     AMENDMENTS, CONSENTS.  No amendment, modification, termination,
or waiver of any provision of any Loan Document nor consent to any variance
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Banks and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.  Anything
herein to the contrary notwithstanding, unanimous consent of the Banks shall be
required with respect to (a) any increase in the Commitment hereunder, (b) the
extension of maturity of the Notes, the payment date of interest or principal
thereunder, or the payment of commitment or other fees or amounts payable
hereunder, (c) any reduction in the rate of interest on the Notes, or in any
amount of principal or interest due on any Note, or the payment of commitment or
other fees hereunder or any change in the manner of pro rata application of any
payments made by Borrower to the Banks hereunder, (d) any change in any
percentage voting requirement, voting rights, or the Required Banks definition
in this Agreement, (e) the release of any Guarantor of Payment except for the
release of a Guarantor of Payment in connection with a transaction expressly
permitted pursuant to this Agreement, or (f) any amendment to this Section 10.3
or Section 8.5 hereof.  In addition, Section 10.12 hereof may not be amended
without the prior written consent of any Designating Bank, as defined in
Section 10.12 hereof, affected thereby.  Notice of amendments or consents
ratified by the Banks hereunder shall immediately be forwarded by Borrower to
all Banks. Each Bank or other holder of a Note shall be bound by any amendment,
waiver or consent obtained as authorized by this Section, regardless of its
failure to agree thereto.

 

SECTION 10.4     NOTICES.  All notices, requests, demands and other
communications provided for hereunder shall be in writing addressed to each
party at the address specified on the signature pages of this Agreement, or, as
to each party, at such other address as shall be designated by such party in a
written notice to each of the other parties.  All notices, statements, requests,
demands and other communications provided for hereunder shall be deemed
delivered (a) upon receipt when delivered in person, (b) upon receipt of
electronic confirmation of error free transmission when sent by facsimile or
other electronic means, (c) upon receipt when sent by nationally (or
internationally, as the case may be) recognized overnight delivery service, or
(d) forty-eight (48) hours after being deposited in the mail when sent by first
class mail, registered mail, or certified mail.

 

SECTION 10.5     COSTS, EXPENSES AND TAXES.  Borrower agrees to pay on demand
all costs and expenses of Agent, including, but not limited to, (a) syndication,
administration, travel and out-of-pocket expenses, including but not limited to
attorneys' fees and expenses, of Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, the collection and disbursement of all funds hereunder and the other
instruments and documents to be delivered hereunder, (b) extraordinary expenses
of Agent in connection with the administration of the Loan Documents and the
other instruments and documents to be delivered hereunder, and (c) the
reasonable fees and out-of-pocket expenses of special counsel for the Banks,
with respect to the foregoing, and of local counsel, if any, who may be retained
by said special counsel with respect thereto. Borrower also agrees to pay on
demand all costs and expenses of Agent and the Banks, including reasonable
attorneys' fees, in connection with the restructuring or enforcement of the
Debt, this Agreement or any Related Writing.  In addition, Borrower shall pay
any and all stamp and other taxes and fees payable or determined to be payable
in connection with the execution and delivery of the Loan Documents, and the
other instruments and documents to be delivered hereunder, and agrees to hold
Agent and each Bank harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes
or fees.

40

--------------------------------------------------------------------------------

 

 

SECTION 10.6     INDEMNIFICATION.  Borrower agrees to defend, indemnify and hold
harmless Agent and the Banks (and their respective affiliates, officers,
directors, attorneys, agents and  employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys' fees) or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against Agent
or any Bank in connection with any investigative, administrative or judicial
proceeding (whether or not such Bank or Agent shall be designated a party
thereto) or any other claim by any Person relating to or arising out of any Loan
Document or any actual or proposed use of proceeds of the Loans or any of the
Debt, or any activities of any Company or any Obligor or any of their respective
Affiliates; provided that no Bank nor Agent shall have the right to be
indemnified under this Section for its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction.  All obligations
provided for in this Section 10.6 shall survive any termination of this
Agreement.

 

SECTION 10.7     OBLIGATIONS SEVERAL; NO FIDUCIARY OBLIGATIONS.  The obligations
of the Banks hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by Agent or the Banks pursuant hereto shall be
deemed to constitute the Banks a partnership, association, joint venture or
other entity.  No default by any Bank hereunder shall excuse the other Banks
from any obligation under this Agreement; but no Bank shall have or acquire any
additional obligation of any kind by reason of such default.  The relationship
among Borrower and the Banks with respect to the Loan Documents and the Related
Writings is and shall be solely that of debtor and creditors, respectively, and
neither Agent nor any Bank has any fiduciary obligation toward Borrower with
respect to any such documents or the transactions contemplated thereby.

 

SECTION 10.8     EXECUTION IN COUNTERPARTS.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same agreement.

 

SECTION 10.9     BINDING EFFECT; BORROWER'S ASSIGNMENT.  This Agreement shall
become effective when it shall have been executed by Borrower, Agent and by each
Bank and thereafter shall be binding upon and inure to the benefit of Borrower,
Agent and each of the Banks and their respective successors and assigns, except
that Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of Agent and all of the Banks.

41

--------------------------------------------------------------------------------

 

 

SECTION 10.10     ASSIGNMENTS.

 

     (a)     Each Bank shall have the right, in accordance with the terms and
conditions of this Section
               10.10, at any time or times to assign to one or more commercial
banks, finance companies,
               insurance companies or other financial institution or fund which,
in each case, in the ordinary
               course of business extends credit of the type contemplated herein
and whose becoming an
               assignee would not constitute a prohibited transaction under
Section 4975 of ERISA, without
               recourse, all or a percentage of all of such Bank's Commitment,
all Loans made by such Bank,
               such Bank's Notes, and such Bank's interest in any participation
purchased pursuant to Section
               2.1B or 8.5 hereof.

 

     (b)     No assignment may be consummated pursuant to this Section 10.10
without the prior written
               consent of Borrower and Agent (other than an assignment by any
Bank to any affiliate of such
               Bank which affiliate is either wholly-owned by such Bank or is
wholly-owned by a Person that
               wholly owns, either directly or indirectly, such Bank), which
consent of Borrower and Agent
               shall not be unreasonably withheld; provided, however, that,
Borrower's consent shall not be
               required if, (i) such assignment is to another Bank, or (ii) at
the time of the proposed assignment,
               any Default or Event of Default shall then exist.  Anything
herein to the contrary
               notwithstanding, any Bank may at any time make a collateral
assignment of all or any portion of
               its rights under the Loan Documents to a Federal Reserve Bank,
and no such assignment shall
               release such assigning Bank from its obligations hereunder.

 

     (c)     Each assignment made pursuant to this Section 10.10 shall be in a
minimum amount of the lesser
               of Ten Million Dollars ($10,000,000) of the assignor's Commitment
and interest herein or the
               entire amount of the assignor's Commitment and interest herein.



     (d)     Unless an assignment made pursuant to this Section 10.10 shall be
to an affiliate of the assignor
               or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the
               assignor or the assignee shall remit to Agent, for its own
account, an administrative fee of Three
               Thousand Five Hundred Dollars ($3,500).

 

     (e)     Unless an assignment made pursuant to this Section 10.10 shall be
due to merger of the assignor
               or a collateral assignment for regulatory purposes, the assignor
shall (i) cause the assignee to
               execute and deliver to Borrower and Agent an Assignment Agreement
and (ii) execute and
               deliver, or cause the assignee to execute and deliver, as the
case may be, to Agent such
               additional amendments, assurances and other writings as Agent may
reasonably require.

 

     (f)     If an assignment made pursuant to this Section 10.10 is to be made
to an assignee that is
               organized under the laws of any jurisdiction other than the
United States or any state thereof, the
               assignor Bank shall cause such assignee, at least five (5)
Business Days prior to the effective
               date of such assignment, (i) to represent to the assignor Bank
(for the benefit of the assignor
               Bank, Agent and Borrower) that under applicable law and treaties
no taxes will be required to be
               withheld by Agent, Borrower or the assignor with respect to any
payments to be made to such
               assignee in respect of the Loans hereunder, (ii) to furnish to
the assignor (and, in the case of any
               assignee registered in the Register (as defined below), Agent and
Borrower) either (A) U.S.
               Internal Revenue Service Form W-8ECI or U.S. Internal Revenue
Service Form W-8BEN or
                (B) United States Internal Revenue Service Form W‑8 or W‑9, as
applicable (wherein such
               assignee claims entitlement to complete exemption from U.S.
federal withholding tax on all
               interest payments hereunder), and (iii) to agree (for the benefit
of the assignor, Agent and
               Borrower) to provide the assignor Bank (and, in the case of any
assignee registered in the
               Register, Agent and Borrower) a new Form W-8ECI or Form W-8BEN or
Form W‑8 or W‑9, as
               applicable, upon the expiration or obsolescence of any previously
delivered form and
               comparable statements in accordance with applicable U.S. laws and
regulations and amendments
               duly executed and completed by such assignee, and to comply from
time to time with all
               applicable U.S. laws and regulations with regard to such
withholding tax exemption.

42

--------------------------------------------------------------------------------

 

 

     (g)     Upon satisfaction of all applicable requirements specified in
subparts (a) though (f) above,
               Borrower shall execute and deliver (i) to Agent, the assignor and
the assignee, any consent or
               release (of all or a portion of the obligations of the assignor)
required to be delivered by
               Borrower in connection with the Assignment Agreement, and (ii) to
the assignee or the assignor
                (if applicable), an appropriate Note or Notes.  After delivery
of the new Note or Notes, the
               assignor's Note or Notes being replaced shall be returned to
Borrower marked "replaced".

 

     (h)     Upon satisfaction of all applicable requirements specified in
subparts (a) though (f) above, and
               any other condition contained in this Section 10.10, (i) the
assignee shall become and thereafter
               be deemed to be a "Bank" for the purposes of this Agreement,
(ii) the Assignor shall be released
               from its obligations hereunder to the extent its interest has
been assigned, (iii) in the event that
               the assignor's entire interest has been assigned, the assignor
shall cease to be and thereafter shall
               no longer be deemed to be a "Bank" and (iv) the signature pages
hereto and Schedule 1 hereto
               shall be automatically amended, without further action, to
reflect the result of any such
               assignment.

 

     (i)      Agent shall maintain at the address for notices referred to in
Section 10.4 hereof a copy of each
               Assignment Agreement delivered to it and a register (the
"Register") for the recordation of the
               names and addresses of the Bank and the Commitment of, and
principal amount of the Loans
               owing to, each Bank from time to time.  The entries in the
Register shall be conclusive, in the
               absence of manifest error, and Borrower, Agent and the Bank may
treat each financial institution
               whose name is recorded in the Register as the owner of the Loan
recorded therein for all
               purposes of this Agreement.  The Register shall be available for
inspection by Borrower or any
               Bank at any reasonable time and from time to time upon reasonable
prior notice.

 

SECTION 10.11     PARTICIPATIONS.

 

     (a)     Each Bank shall have the right at any time or times, without the
consent of Agent or Borrower,
               to sell one or more participations or sub-participations to a
financial institution or other
                "accredited investor" (as defined in SEC Regulation D), as the
case may be, in all or any part of
               such Bank's Commitment, such Bank's Commitment Percentage, any
Loan made by such Bank,
               any Note delivered to such Bank pursuant to this Agreement, and
such Bank's interest in any
               participation, if any, purchased pursuant to Section 2.1B or 8.5
or this Section 10.11.

43

--------------------------------------------------------------------------------

 

 

     (b)     The provisions of Article III and Section 10.6 shall inure to the
benefit of each purchaser of a
               participation or sub-participation and Agent shall continue to
distribute payments pursuant to
               this Agreement as if no participation has been sold.

 

     (c)     If any Bank shall sell any participation or sub-participation
pursuant to this Section 10.10, such
               Bank shall, as between itself and the purchaser, retain all of
its rights (including, without
               limitation, rights to enforce against Borrower the Loan Documents
and the Related Writings)
               and duties pursuant to the Loan Documents and the Related
Writings, including, without
               limitation, such Bank's right to approve any waiver, consent or
amendment pursuant to Section
               10.3, except if and to the extent that any such waiver, consent
or amendment would:


     (i)      reduce any fee or commission allocated to the participation or
sub-participation, as the case may
               be,

 

     (ii)     reduce the amount of any principal payment on any Loan allocated
to the participation or sub-
               participation, as the case may be, or reduce the principal amount
of any Loan so allocated or the
               rate of interest payable thereon, or

 

     (iii)    extend the time for payment of any amount allocated to the
participation or sub-participation, as
               the case may be.

 

     (d)     No participation or sub-participation shall operate as a delegation
of any duty of the seller
               thereof. 

 

     (e)     Under no circumstance shall any participation or sub-participation
be deemed a novation in
               respect of all or any part of the seller's obligations pursuant
to this Agreement.

 

SECTION 10.12     DESIGNATION.

 

     (a)     Notwithstanding anything in this Agreement to the contrary, any
Bank (a "Designating Bank")
               may grant to one or more special purpose funding vehicles (each
an "SPV"), identified in
               writing from time to time by such Designating Bank to Agent and
Borrower, the option to
               provide to Borrower all or any part of any Loan that such
Designating Bank would otherwise be
               obligated to make to Borrower pursuant to this Agreement;
provided that (i) nothing in this
               Section shall constitute a commitment by any SPV to make any
Loan, and (ii) if an SPV
               designated by a Designating Bank to make Loans elects not to
exercise such option or otherwise
               fails to provide all or any part of such Loan, such Designating
Bank shall still be obligated to
               make such Loan pursuant to the terms hereof.  The making of a
Loan by an SPV hereunder shall
               reduce the availability under the Revolving Credit Commitment of
the Designating Bank to the
               same extent, and as if, such Loan were made by such Designating
Bank.

 

     (b)     As to any Loans or portion thereof made by an SPV, each such SPV
shall have all of the rights
               that a Bank making such Loans or portion thereof would have under
this Agreement; provided,
               however, that each SPV shall have granted its Designating Bank an
irrevocable power of
               attorney to deliver and receive all communications and notices
under this Agreement and any
               other Loan Document and to exercise, in its reasonable
discretion, on behalf of such SPV, all of
               such SPV's voting rights under this Agreement.  No additional
Note shall be required to
               evidence the Loans or portion thereof made by an SPV and the
Designating Bank shall be
               deemed to hold its Note as agent for such SPV to the extent of
the Loans or portion thereof
               funded by such SPV.  In addition, any payments for the account of
any SPV shall be paid to its
               respective Designating Bank as agent for such SPV.

44

--------------------------------------------------------------------------------

 

 

     (c)     Agent, Borrower and the Banks agree that no SPV shall be liable for
an indemnity or payment
               under this Agreement for which a Bank would otherwise be liable
and the Designating Bank
               shall remain liable for its Commitment Percentage of such
indemnity or payment to the extent
               such Designating Bank would otherwise be liable.  In furtherance
of the foregoing, Agent,
               Borrower and each of the Banks hereby agree (which agreement
shall survive the termination of
               this Agreement) that, prior to the date that is one year and one
day after the payment in full of all
               of the outstanding commercial paper or other senior indebtedness
of any SPV, none of Agent,
               Borrower or any Bank shall institute against, or join any other
Person in instituting against, such
               SPV any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under
               the laws of the United States or any State thereof.

 

     (d)    In addition, notwithstanding anything to the contrary contained in
this Section 10.12, or
               otherwise in this Agreement, any SPV may (i) at any time and
without paying any processing
               fee therefor, assign (or grant a participation in) all or a
portion of its interest in any Loans to its
               Designating Bank or to any financial institution providing
liquidity and/or credit support to or
               for the account of such SPV to support the funding or maintenance
of Loans, and (ii) disclose on
               a confidential basis any non‑public information relating to the
Loans made by such SPV to any
               rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity
               enhancements to such SPV.  This Section 10.12 may not be amended
without the prior written
               consent of any Designating Bank affected thereby.

 

SECTION 10.13     SEVERABILITY OF PROVISIONS; CAPTIONS; ATTACHMENTS.  Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. The several captions to Sections and subsections
herein are inserted for convenience only and shall be ignored in interpreting
the provisions of this Agreement.  Each schedule or exhibit attached to this
Agreement shall be incorporated herein an shall be deemed to be a part hereof.

 

SECTION 10.14     INVESTMENT PURPOSE.  Each of the Banks represents and warrants
to Borrower that it is entering into this Agreement with the present intention
of acquiring any Note issued pursuant hereto for investment purposes only and
not for the purpose of distribution or resale, it being understood, however,
that each Bank shall at all times retain full control over the disposition of
its assets.

 

SECTION 10.15     ENTIRE AGREEMENT.  This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

45

--------------------------------------------------------------------------------

 

 

SECTION 10.16     GOVERNING LAW; SUBMISSION TO JURISDICTION.  This Agreement,
each of the Notes and any Related Writing shall be governed by and construed in
accordance with the laws of the State of Ohio and the respective rights and
obligations of Borrower and the Banks shall be governed by Ohio law, without
regard to principles of conflict of laws.  Borrower hereby irrevocably submits
to the non‑exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Debt or any Related Writing, and Borrower hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such Ohio state or federal court.  Borrower, on behalf of itself
and its Subsidiaries, hereby irrevocably waives, to the fullest extent permitted
by law, any objection it may now or hereafter have to the laying of venue in any
action or proceeding in any such court as well as any right it may now or
hereafter have to remove such action or proceeding, once commenced, to another
court on the grounds of FORUM NON CONVENIENS or otherwise.  Borrower agrees that
a final, nonappealable judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

SECTION 10.17     LEGAL REPRESENTATION OF PARTIES.  The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

 

[Remainder of page intentionally left blank]

46

--------------------------------------------------------------------------------

 

 

SECTION 10.18     JURY TRIAL WAIVER.  BORROWER, AGENT AND EACH OF THE BANKS
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE BANKS, OR
ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

Address:

1500 North Mantua Street
Kent, Ohio 44240
Attention:  Chief Financial Officer

THE DAVEY TREE EXPERT COMPANY

By: /s/ David E. Adante                                

 

 

         David E. Adante, Executive Vice
         President, Chief Financial Officer and
         Secretary

 

 

 

 

 

and /s/ Bradley L. Comport                          

 

 

         Bradley L. Comport, Treasurer

 

 

 

Address:

Key Center
127 Public Square

Cleveland, Ohio  44114-1306
Attention:  Large Corporate Group

KEYBANK NATIONAL ASSOCIATION,
as a Bank and as Agent

By: /s/ Brendan A. Lawlor                           

 

 

         Brendan A. Lawlor, Vice President

 

 

 

Address:

1900 East Ninth Street
Cleveland, Ohio  44114
Attention:

NATIONAL CITY BANK


By: /s/ Patrick M. Pastore                            

 

 

         Patrick M. Pastore, Senior Vice President

 

 

 

Address:

106 South Main Street
Akron, Ohio  44308
Attention:  TOW 24

FIRST MERIT BANK, N.A.

By: /s/ Kathryn B. Nielsen                           

 

 

         Kathryn B. Nielsen, Vice President

 

 

 

Address:

230 West Monroe Street

Suite 2900

Chicago, Illinois  60606

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By: /s/ Andrew T. Cavallari                         

 

 

         Andrew T. Cavallari, Vice President

 

47

--------------------------------------------------------------------------------

 